EXHIBIT 10.1

 

 

Published CUSIP Number: 48354VAA0

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of September 20, 2010

among

KAMAN CORPORATION

and

CERTAIN SUBSIDIARIES,

as Borrowers,

BANK OF AMERICA, N.A.,

as the Administrative Agent and the Collateral Agent,

The Other Lenders Party Hereto,

RBS CITIZENS, N.A. and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

and

BANC OF AMERICA SECURITIES LLC,

RBS CITIZENS, N.A.,

and

J.P. MORGAN SECURITIES LLC,

as the Co-Lead Arrangers and Book Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I.  

DEFINITIONS AND ACCOUNTING TERMS

   1

1.01.

  Defined Terms    1

1.02.

  Other Interpretive Provisions    30

1.03.

  Accounting Terms    30

1.04.

  Rounding    31

1.05.

  Exchange Rates; Currency Equivalents    31

1.06.

  Additional Alternative Currencies    31

1.07.

  Change of Currency    32

1.08.

  Times of Day    33

1.09.

  Letter of Credit Amounts    33 ARTICLE II.  

THE COMMITMENTS AND CREDIT EXTENSIONS

   33

2.01.

  Committed Loans    33

2.02.

  Borrowings, Conversions and Continuations of Committed Loans    33

2.03.

  Letters of Credit    35

2.04.

  Swing Line Loans    43

2.05.

  Prepayments    46

2.06.

  Termination or Reduction of Commitments    48

2.07.

  Repayment of Loans    48

2.08.

  Interest    48

2.09.

  Fees    49

2.10.

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
   51

2.11.

  Evidence of Debt    52

2.12.

  Payments Generally; Administrative Agent’s Clawback    52

2.13.

  Sharing of Payments by Lenders    54

2.14.

  Designated Borrowers    55

2.15.

  Increase in Commitments    56

2.16.

  Collateral and Guaranties    57

2.17.

  Cash Collateral    58

2.18.

  Defaulting Lenders    59

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

   61

3.01.

  Taxes    61

3.02.

  Illegality    65

3.03.

  Inability to Determine Rates    66

3.04.

  Increased Costs; Reserves on Eurocurrency Rate Loans    66

3.05.

  Compensation for Losses    68

3.06.

  Mitigation Obligations; Replacement of Lenders    69

3.07.

  Survival    69

ARTICLE IV.

 

CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT

   70

4.01.

  Conditions of Amendment and Restatement    70

4.02.

  Conditions to all Credit Extensions    72

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

   73

5.01.

  Due Organization; Good Standing; Qualification    73

5.02.

  Due Authorization; No Conflicts    73

5.03.

  Binding Agreements    74

5.04.

  Subsidiaries; Maintenance of Domestic Subsidiary Guarantee    74

5.05.

  No Default    74

5.06.

  Financial Statements    74

5.07.

  No Material Adverse Changes    75

5.08.

  No Material Litigation    75

5.09.

  Environmental Compliance    75

5.10.

  Liens    75

5.11.

  ERISA Compliance    75

5.12.

  Ownership of Properties    76

5.13.

  Taxes    76

5.14.

  Regulations U and X    77

5.15.

  Investment Company Act    77

5.16.

  Accuracy of Information    77

5.17.

  Use of Proceeds    77

5.18.

  Compliance with Laws    77

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

5.19.

  Representations as to Foreign Subsidiaries    77

5.20.

  Governmental Authorization; Other Consents    78

5.21.

  Insurance    79

5.22.

  Intellectual Property; Licenses, Etc    79

5.23.

  Solvency    79

5.24.

  Collateral Documents    79

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

   79

6.01.

  Financial Statements    79

6.02.

  Securities Regulation Compliance Reports    80

6.03.

  Insurance    81

6.04.

  Conduct of Business    81

6.05.

  Records and Accounts    82

6.06.

  Inspection    82

6.07.

  Domestic Subsidiary Guarantees    82

6.08.

  Further Assurances    83

6.09.

  Payment of Obligations    83

6.10.

  Compliance with Laws    83

6.11.

  Notices    83

6.12.

  Use of Proceeds    84

6.13.

  Covenant to Guarantee Obligations and Give Security    84

6.14.

  Compliance with Environmental Laws    85

6.15.

  Approvals and Authorizations    85

6.16.

  Permitted Supplier Financing Arrangements    85

ARTICLE VII.

 

NEGATIVE COVENANTS

   86

7.01.

  Liens    86

7.02.

  Limitation on Indebtedness    87

7.03.

  Contingent Liabilities    87

7.04.

  Consolidation or Merger    88

7.05.

  Limitation on Certain Other Fundamental Changes; Amendment to Organization
Documents    89

7.06.

  Sale of Assets    89

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

7.07.

  Affiliate Transactions    89

7.08.

  Certain Restrictive Agreements    89

7.09.

  Compliance With Environmental Laws    90

7.10.

  Limitation on Investments    90

7.11.

  Limitations on Acquisitions    90

7.12.

  Fiscal Year; Accounting Changes    91

7.13.

  Limitations on Transfers to Foreign Subsidiaries    91

7.14.

  Most Favored Lender    91

7.15.

  Change in Nature of Business    92

7.16.

  Use of Proceeds    92

7.17.

  Prepayments, Etc. of Unsecured Indebtedness    92

7.18.

  Financial Covenants    92

7.19.

  Capital Expenditures    92

7.20.

  Limitations on Swap Contracts    93

ARTICLE VIII.

 

EVENTS OF DEFAULT; CERTAIN REMEDIES

   93

8.01.

  Events of Default    93

8.02.

  Remedies Upon Event of Default    95

8.03.

  Application of Funds    95

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   96

9.01.

  Appointment and Authority    96

9.02.

  Rights as a Lender    97

9.03.

  Exculpatory Provisions    97

9.04.

  Reliance by the Administrative Agent and the Collateral Agent    98

9.05.

  Delegation of Duties    99

9.06.

  Resignation of the Administrative Agent or the Collateral Agent    99

9.07.

  Non-Reliance on the Administrative Agent, the Collateral Agent and Other
Lenders    100

9.08.

  No Other Duties, Etc    100

9.09.

  Administrative Agent and Collateral Agent May File Proofs of Claim    100

9.10.

  Collateral Matters    101

9.11.

  Guaranty Matters    102

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

9.12.

  Secured Cash Management Agreements, Secured Hedge Agreements and Secured Lines
   102

ARTICLE X.

 

MISCELLANEOUS

   103

10.01.

  Amendments, Etc    103

10.02.

  Notices; Effectiveness; Electronic Communication    104

10.03.

  No Waiver; Cumulative Remedies; Enforcement    106

10.04.

  Expenses; Indemnity; Damage Waiver    107

10.05.

  Payments Set Aside    109

10.06.

  Successors and Assigns    110

10.07.

  Treatment of Certain Information; Confidentiality    114

10.08.

  Right of Setoff    115

10.09.

  Interest Rate Limitation    115

10.10.

  Counterparts; Integration; Effectiveness    116

10.11.

  Survival of Representations and Warranties    116

10.12.

  Severability    116

10.13.

  Replacement of Lenders    117

10.14.

  Governing Law; Jurisdiction; Etc    117

10.15.

  Waiver of Jury Trial    118

10.16.

  No Advisory or Fiduciary Responsibility    119

10.17.

  Electronic Execution of Assignments and Certain Other Documents    119

10.18.

  USA Patriot Act    119

10.19.

  Judgment Currency    120

10.20.

  No Novation    120

10.21.

  Acknowledgment of Prior Obligations and Continuation Thereof    121

10.22.

  Acknowledgment of Prior Commitments and Continuation Thereof    121

 

v



--------------------------------------------------------------------------------

SCHEDULES

1.01A

   Existing Letters of Credit

1.01B

   Mandatory Cost Formulae

2.01

   Commitments and Applicable Percentages

5.04

   Subsidiaries; Other Equity Investments

5.12(b)

   Liens

5.12(c)

   Investments

5.22

   Intellectual Property Matters

7.17

   Existing Indebtedness

10.02

   Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS

A

   Form of Committed Loan Notice

B

   Form of Swing Line Loan Notice

C

   Form of Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Form of Intercreditor Agreement

G

   Form of Designated Borrower Request and Assumption Agreement

H

   Form of Designated Borrower Notice

I

   Form of Permitted Supplier Financing Arrangements Documentation



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Agreement”) is entered
into as of September 20, 2010, among KAMAN CORPORATION, a Connecticut
corporation (the “Company”), certain Subsidiaries of the Company party hereto
pursuant to Section 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A. (“Bank of America”), as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”) and as Collateral Agent for the
Secured Parties (in such capacity, the “Collateral Agent”), and RBS CITIZENS,
N.A. (“RBS”) and JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents
(collectively, the “Co-Syndication Agents” and, individually, each a
“Co-Syndication Agent”).

WHEREAS, pursuant to that certain Revolving Credit Agreement (as amended,
supplemented or otherwise modified prior to the Closing Date, the “Existing
Credit Agreement”) dated as of September 17, 2009 (the “Original Closing Date”),
among the Borrowers, certain of the Lenders, Bank of America and The Bank of
Nova Scotia, as co-administrative agents, Bank of America, as administrator and
collateral agent, and certain other parties thereto from time to time, the
Lenders party thereto, on the terms and conditions contained therein, provided
revolving loans to the Borrowers;

WHEREAS, the Company has requested, among other things, to amend and restate the
Existing Credit Agreement, and the Lenders are willing to amend and restate the
Existing Credit Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, the Borrowers, the Lenders, the Administrative Agent and the
Collateral Agent agree that on the Closing Date the Existing Credit Agreement is
hereby amended and restated in its entirety as set forth herein and shall remain
in full force and effect only as set forth herein:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction or series of related transactions
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (a) acquires any ongoing business or all or substantially all of
the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) a
majority of the securities of a corporation, which securities have ordinary
voting power for the election of directors (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage and voting power) of the outstanding partnership interests of a
partnership or membership interests of a limited liability company.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America as the “Administrative Agent”
hereunder and any successor, transferee and assign thereof in such capacity.

“Administrative Agent Fee Letter” means that letter, dated as of August 24,
2010, among Banc of America Securities LLC, Bank of America and the Company in
connection with this Agreement.

“Administrative Agent’s Funding Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company.

“Administrative Questionnaire” means an Administrative Questionnaire in form and
substance satisfactory to the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Revolving Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“Alternative Currency” means each of Euro, Sterling, Yen, Australian Dollar, New
Zealand Dollar, Canadian Dollar, Swiss Franc, Swedish Kroner and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $60,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Annual Basket Amount” has the meaning specified in Section 7.06(f).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate for the first full fiscal
quarter ending after the Closing Date pursuant to Section 6.01(b), the
Applicable Rate set forth as Pricing Level 4 in the grid below and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Senior Secured Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.01(b):

 

Applicable Rate

Pricing

Level

  

Consolidated

Senior

Secured

Leverage

Ratio

  

Commitment

Fee

  

Applicable Rate
for Eurocurrency

Rate Loans

  

Applicable Rate

for Base Rate

Loans

  

Letter of Credit

Fee

1    £ 1.00x    35.0 bps    200.0 bps    100.0 bps    200.0 bps 2   

> 1.00x but

£ 1.50x

   40.0 bps    200.0 bps    100.0 bps    200.0 bps 3   

> 1.50x but

£ 2.00x

   45.0 bps    212.5 bps    112.5 bps    212.5 bps 4   

> 2.00x but

£ 2.50x

   45.0 bps    225.0 bps    125.0 bps    225.0 bps 5   

> 2.50x but

£ 3.00x

   50.0 bps    250.0 bps    150.0 bps    250.0 bps 6    > 3.00x    50.0 bps   
300.0 bps    200.0 bps    300.0 bps

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Secured Leverage Ratio shall become effective as of the date
a Compliance Certificate is received by the Administrative Agent pursuant to
Section 6.01(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 6 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

-3-



--------------------------------------------------------------------------------

“Applicant Borrower” has the meaning specified in Section 2.14(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), in substantially the form of Exhibit E or any
other form approved by the Administrative Agent.

“AUD” or “Australian Dollar” means the lawful currency of Australia.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Letter of Credit” means, collectively, the irrevocable standby
letters of credit issued by (i) JPMorgan Chase Bank, N.A. in favor of JPMorgan
Chase Bank, N.A. (Australia) for the account of KAIC (or Kaman Aerospace
Corporation, as successor by merger to KAIC), in an aggregate outstanding amount
not to exceed AUD39,516,000 at any time, pursuant to that certain Continuing
Agreement for Commercial & Standby Letters of Credit among Kaman Corporation,
KAIC and JPMorgan Chase Bank, N.A., dated September 4, 2008 and (ii) JPMorgan
Chase Bank, N.A. (Australia) in favor of The Commonwealth of Australia for the
account of KAIC (or Kaman Aerospace Corporation, as successor by merger to
KAIC), in an aggregate outstanding amount not to exceed AUD39,516,000 at any
time, pursuant to that certain Settlement Deed dated March 19, 2008 (as amended
prior to the date hereof), by and among The Commonwealth of Australia as
represented by the Department of Defense, KAIC, Kaman Aerospace Corporation, and
Kaman Corporation; provided, however, that for purposes of calculating the L/C
Obligations, the foregoing Letters of Credit shall be calculated as one Letter
of Credit in an aggregate amount not to exceed AUD39,516,000 at any time.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(c)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly

 

-4-



--------------------------------------------------------------------------------

announced from time to time by Bank of America as its “prime rate”, and (c) the
Eurocurrency Rate plus 1.00%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means all or any portion of any Loan made hereunder that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Brookhouse Investments” means Investments in an amount not to exceed
£65,000,000 in the aggregate made by the Company or any of its Subsidiaries, in
Kaman UK Holdings Limited or any of its Subsidiaries pursuant to the UK
Acquisition (it being understood that £45,043,495 of such Investments have been
invested prior to the Closing Date and the remaining £19,956,505 of such
Investments may be made after the Closing Date); provided, however, that to the
extent any such Investments are in the form of intercompany loans, such
intercompany loans may be repaid and additional intercompany loans may be made
in an aggregate amount not to exceed the amount of such repayments.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the state where the Administrative Agent’s Funding Office with
respect to Obligations denominated in Dollars is located, (ii) Hartford,
Connecticut, (iii) New York, New York or (iv) Boston, Massachusetts, and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

-5-



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” or “CAD” means the lawful currency of Canada.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

 

-6-



--------------------------------------------------------------------------------

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 270 days from the date of acquisition
thereof; and

(d) Investments, classified in accordance with GAAP as current assets of any
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender and is party to a Cash Management Agreement (or was a Lender or an
Affiliate of a Lender at the time such Person entered into such Cash Management
Agreement) in its capacity as a party to such Cash Management Agreement.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that for purposes of this Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and to have been
adopted after the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

-7-



--------------------------------------------------------------------------------

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986 and all rules and regulations
promulgated pursuant thereto, as the same may from time to time be supplemented
or amended.

“Co-Lead Arrangers” means Banc of America Securities LLC, RBS Citizens, N.A. and
J.P. Morgan Securities LLC, in their respective capacities as co-lead arrangers
and co-book managers.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Collateral Agent” has the meaning specified in the introductory paragraph
hereto.

“Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Share Charge, the Intellectual Property
Security Agreements, each of the security agreements, pledge agreements or other
similar agreements or supplements delivered to the Collateral Agent pursuant to
Section 4.01 or Section 6.13, and each of the other agreements, instruments,
supplements or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guarantee” means the Amended and Restated Company Guarantee dated as of
even date herewith made by the Company in favor of the Secured Parties, in form
and substance reasonably satisfactory to the Administrative Agent, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income tax expense by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring or extraordinary expenses of
the Company and its Subsidiaries reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax benefits of the Company and its
Subsidiaries for such period and (ii) all non-recurring or extraordinary gains
of the Company and its Subsidiaries increasing such Consolidated Net Income
which do not represent a cash item in such period or any future period. For
purposes of calculating Consolidated EBITDA for any period in which a Permitted
Acquisition has been consummated, Consolidated EBITDA shall be adjusted in a
manner which is reasonably acceptable to the Administrative Agent in all
respects to give effect to the consummation of such Permitted Acquisition on a
Pro Forma Basis as if such Permitted Acquisition had been consummated on the
first day of the applicable Measurement Period.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Charges, in each case, of
or by the Company and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.

“Consolidated Net Worth” means the Company’s consolidated shareholders’ equity
on any date of determination (including any and all Qualifying Preferred Stock)
as determined under GAAP.

“Consolidated Senior Secured Indebtedness” means Consolidated Total Indebtedness
of the Company and its Subsidiaries to the extent such Indebtedness is secured
by a Lien (including, without limitation, the Obligations and the obligations
under the Term Loan Documents).

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
the last day of the most recently ended Measurement Period to (b) Consolidated
EBITDA for such Measurement Period.

“Consolidated Total Indebtedness” means, as of any date of determination,
consolidated Indebtedness (which amount, for the avoidance of doubt, shall
include all types of Indebtedness listed in the definition of such term
contained herein) of the Company and its Subsidiaries in accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of the last day of the most
recently ended Measurement Period to (b) Consolidated EBITDA for such
Measurement Period.

“Contingent Liability” means any liability, indebtedness or obligation of the
type described in Section 7.03.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreement” means that certain Amended and Restated
Memorandum of Grant of Security Interest in Copyrights, executed and delivered
on the Closing Date, among the Loan Parties and the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, and any other
Copyright Security Agreement or joinder or supplement thereto that may be
entered into after the Closing Date, each as amended, supplemented or otherwise
modified from time to time.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

-10-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the Company
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

-11-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, a state thereof or the District of Columbia.

“Domestic Subsidiary Guarantee” means each Domestic Subsidiary Guarantee or
joinder or supplement thereto executed and delivered by each Domestic Subsidiary
of the Company in favor of the Secured Parties, including, without limitation,
the Amended and Restated Domestic Subsidiary Guarantee dated as of even date
herewith by the Domestic Subsidiary Guarantors in favor of the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, as amended, supplemented, amended and restated or otherwise modified from
time to time.

“Domestic Subsidiary Guarantor” means any Domestic Subsidiary of the Company
which (i) has executed a Domestic Subsidiary Guarantee pursuant to
Section 4.01(a) of this Agreement on the Closing Date or (ii) is required to
execute a Domestic Subsidiary Guarantee in accordance with Section 6.13 of this
Agreement.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to, or operation of, a single or unified European
currency.

“Environmental Laws” means any and all Requirements of Law regulating, relating
to or imposing liability or standards or conduct concerning, any Hazardous
Materials or environmental protection.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from, or based upon,
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

 

-12-



--------------------------------------------------------------------------------

and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated pursuant thereto, as the same may from time to time
be supplemented or amended.

“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) under common control with such Borrower within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company, any Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company, any Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company,
any Borrower or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, then the “Eurocurrency Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in the relevant currency for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two London Banking Days
prior to the commencement of such Interest Period; and

 

-13-



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Eurocurrency Rate Suspension Notice” has the meaning specified in Section 3.02.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States (or any political subdivision
thereof) or any similar tax imposed by any other jurisdiction (or any political
subdivision thereof) in which such Borrower is located, (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
and (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 10.13), any United States withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii). Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Loan Party to
any Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with Section 3.01(e)(i).

 

-14-



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means the Australian Letter of Credit and the other
Letters of Credit existing as of the date hereof and listed on Schedule 1.01A
attached hereto.

“FASB Standards” means the standards established by the Financial Accounting
Standards Board, in effect from time to time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the Administrative Agent Fee Letter, the RBS Citizens Fee
Letter and the JPMorgan Fee Letter.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each state thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Loan Party” means a Loan Party that is a Foreign Subsidiary.

“Foreign Ownership Control or Influence Requirements” means the requirements set
forth in the National Industrial Security Program Operating Manual, DoD
5220.22-M, issued by the United States Department of Defense on February 28,
2006, and any similar or successor Laws or guidance issued by any agency or
instrumentality of the United States Federal government applicable to the
Company or any of its Subsidiaries in such Person’s capacity as a contractor to
the United States Federal government.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s

 

-15-



--------------------------------------------------------------------------------

Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, in relation to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any liabilities of any other Person in any manner, whether directly
or indirectly. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender and
is party to a Swap Contract required or permitted under Article VI or VII (or
was a Lender or an Affiliate of a Lender at the time such Person entered into
such Swap Contract) in its capacity as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(d)(i).

“Increase Effective Date” has the meaning specified in Section 2.15(d).

“Impacted Lender” means a Defaulting Lender or a Lender as to which (a) the
Administrative Agent or L/C Issuer has a good faith belief that such Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities or (b) an entity that controls such Lender has been deemed
insolvent or become the subject of any proceeding under any Debtor Relief Law.

 

-16-



--------------------------------------------------------------------------------

“Indebtedness” means, in relation to any Person, without duplication: (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures or notes or similar instruments which (in
the case of such similar instruments only) are held by financial institutions;
(c) all obligations, contingent or otherwise, relative to the Stated Amount of
(i) all Letters of Credit, and (ii) any other letters of credit, whether or not
drawn, issued for the account of such Person; (d) all obligations of such Person
upon which interest charges are customarily paid, excluding trade indebtedness
incurred in the ordinary course of business; (e) all obligations of such Person
issued or assumed as the deferred purchase price of property (other than trade
indebtedness incurred in the ordinary course of business); (f) all capitalized
lease obligations of such Person; (g) all obligations of such Person as an
account party in respect of bankers’ acceptances; and (h) all Guarantees of such
Person in respect of any of the foregoing. For the avoidance of doubt,
Indebtedness does not include obligations under Secured Cash Management
Agreements or Secured Hedge Agreements.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capitalized lease as of any
date shall be deemed to be the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Patent Security Agreement and the Copyright Security Agreement.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of even date herewith by and among the Administrative Agent,
on behalf of the Lenders, Bank of America, as “Administrative Agent” on behalf
of the Term Loan Lenders, Bank of America, as Collateral Agent, and acknowledged
by the Loan Parties, as amended, restated, supplemented or otherwise modified
from time to time, in substantially the form of Exhibit F hereto.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-17-



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.22.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“JPMorgan Fee Letter” means that letter, dated as of August 19, 2010, among J.P.
Morgan Chase Securities Inc. and the Company in connection with this Agreement.

“KAIC” means Kaman Aerospace International Corporation, a Connecticut
corporation.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars or in an Alternative Currency,
as applicable.

 

-18-



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing or a Swing Line Borrowing. All L/C
Borrowings shall be denominated in Dollars or in an Alternative Currency, as
applicable.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, in its capacity as the issuer of the
Letters of Credit, other than the Australian Letter of Credit and (b) JPMorgan
Chase Bank, N.A., in its capacity as the issuer of the Australian Letter of
Credit. At the request of the Administrative Agent, another Lender or an
Affiliate of the Administrative Agent may issue one or more Letters of Credit
hereunder; provided, that the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed) shall be required as to
any such other Lender and, if the debt rating of such Affiliate is less than
that of the Administrative Agent, as to any such Affiliate. Without limiting the
generality of the foregoing, the Company’s consent shall be deemed to be
reasonably withheld if the beneficiary of the Letter of Credit declines to
accept the Letter of Credit of such other Lender or such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the offices, branches and Affiliates
of such Lender described as such in such Lender’s Administrative Questionnaire,
or such other offices, branches and Affiliates as a Lender may from time to time
notify the Company and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

-19-



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.09(c).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Line Banks” means any Lender hereunder, together with any Affiliate thereof, in
each case, so long as such Person (or its Affiliate) remains a Lender hereunder.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means (i) this Agreement, the Notes, each Issuer Document, each
Domestic Subsidiary Guarantee, the Company Guarantee, each Swing Line Loan
Notice, each Committed Loan Notice, each Designated Borrower Request and
Assumption Agreement, each Collateral Document, each Fee Letter, the
Intercreditor Agreement and each other letter (including, without limitation,
fee letters), notice, agreement, certificate, document or instrument delivered
in connection with this Agreement and (ii) any agreements or instruments
pursuant to which the Obligations of the Company or any other Loan Party under
this Agreement, any of the Notes or any of the other Loan Documents are
refunded, refinanced or replaced (in whole or in part) from time to time, as
such agreements, certificates, documents and instruments referred to in clauses
(i) and (ii) of this definition may from time to time be amended, supplemented,
restated, renewed or otherwise modified.

“Loan Parties” means the Company, each Designated Borrower, each Domestic
Subsidiary Guarantor, and any other Subsidiary of the Company obligated under
any Loan Document.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01B.

“Material Adverse Effect” means any of the following: (a) any materially adverse
effect on the business, assets, properties, operations, liabilities (actual or
contingent) or condition,

 

-20-



--------------------------------------------------------------------------------

financial or otherwise, of the Company and its Subsidiaries taken as a whole;
(b) any material impairment of the ability of the Borrowers, when taken together
as a whole, to perform any of their respective obligations under this Agreement,
the Notes or any other Loan Document; (c) any impairment of the ability of any
Domestic Subsidiary Guarantor to perform any of its obligations under any
Domestic Subsidiary Guarantee or other Loan Documents which impairment would
either (i) have a material adverse effect on the obligations of all the Domestic
Subsidiary Guarantors under the Domestic Subsidiary Guarantees or such other
Loan Document, when taken together as a whole, or (ii) result in non-compliance
with Section 6.07; or (d) any impairment of the validity or enforceability of
this Agreement, the Notes or any other Loan Documents or any of the rights,
remedies or benefits to the Administrative Agent, the Collateral Agent or the
Lenders under this Agreement, the Notes, any Domestic Subsidiary Guarantee, any
Collateral Document or any other Loan Document.

“Material Subsidiary” means any Subsidiary that is not a Non-Material
Subsidiary.

“Maturity Date” means four years from the Closing Date; provided, however, that
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company, any Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
six plan years, has made or been obligated to make contributions.

“New Zealand Dollar” means the lawful currency of New Zealand.

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(c)(iii).

“Non-Material Subsidiary” means any Subsidiary from time to time identified as a
Non-Material Subsidiary by the Company in writing to the Administrative Agent;
provided that the revenues of all such Subsidiaries (on a consolidated basis)
for the fiscal year most recently ended shall not exceed 10% of the consolidated
revenues generated by the Company and its Subsidiaries for such fiscal year.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Secured Line, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party thereof
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding; provided, that Obligations under Secured Lines shall
not exceed $20,000,000 in the aggregate at any time.

 

-21-



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” has the meaning specified in the recitals hereto.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patent Security Agreement” means that certain Amended and Restated Patent
Collateral Assignment and Security Agreement, executed and delivered on the
Closing Date, among the

 

-22-



--------------------------------------------------------------------------------

Loan Parties and the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent and any other Patent Security Agreement or
joinder or supplement thereto that may be entered into after the Closing Date,
each as amended, supplemented or otherwise modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Pension Plan of the Pension Protection Act of 2006, Section 412
of the Code and Section 302 of ERISA each as in effect prior to the Pension
Protection Act of 2006 and, thereafter, Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company, any
Borrower or any ERISA Affiliate or to which the Company, any Borrower or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding six plan years.

“Permitted Acquisition” means any Acquisition permitted pursuant to
Section 7.11(b).

“Permitted Supplier Financing Arrangement” means a transaction or transactions
whereby the Company or any of its Subsidiaries sells a portion of its accounts
receivable at the request of a customer of the Company or such Subsidiary (and,
for the avoidance of doubt, not with respect to accounts receivable of the
Company or any of its Subsidiaries generally) and:

(a) the Company or such Subsidiary, prior to entering into such transaction,
shall have provided the Administrative Agent with copies of all documentation
regarding such Permitted Supplier Financing Arrangements and, to the extent such
documentation is not in form and substance substantially similar to the
documentation attached hereto as Exhibit I, such documentation shall otherwise
be in form and substance satisfactory to the Administrative Agent;

(b) all or substantially all of the proceeds of such transaction are received in
cash;

(c) the aggregate amount of the accounts receivable sold pursuant to all such
transactions shall not exceed $62,500,000 during any fiscal quarter and
$250,000,000 during any fiscal year;

(d) such transaction shall be without recourse to the Company and its
Subsidiaries other than customary recourse terms provided for in the applicable
documentation (in connection with customary representations made with respect to
the applicable receivables);

(e) any discount rate applicable to such transaction shall be reasonable and
customary based on market terms at such time; and

 

-23-



--------------------------------------------------------------------------------

(f) prior to and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the Company
or any Borrower or, with respect to any such plan that is subject to the Pension
Funding Rules, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Stock Collateral” means “Pledged Collateral” as defined in Section 1 of
the Securities Pledge Agreement.

“Pledged Debt” has the meaning specified in Section 4.1 of the Security
Agreement.

“Pro Forma Basis” means, in connection with any acquisition of any Person,
business or assets proposed to be made by any Loan Party hereunder, (a) the pro
forma calculation of compliance with the financial covenants set forth in
Section 7.18 made as if the assets, business or Person acquired was acquired on
the first day of the Measurement Period tested by such financial covenant and
all Indebtedness created, incurred, issued, assumed or repaid during the
relevant Measurement Period in connection with any such acquisition had been
created, incurred, issued, assumed or repaid on the first day of such
Measurement Period and (b) following any such acquisition, the pro forma
calculation of compliance with the financial covenants set forth in Section 7.18
for the fiscal quarter in which such acquisition was consummated and each of the
three fiscal quarters immediately following the consummation of such acquisition
with reference to the historical financial results of such Person, business or
assets after giving effect on a pro forma basis to such acquisition as if such
Person, business or assets was acquired on the first day of the Measurement
Period tested. In making such pro forma calculations, interest on any such
Indebtedness at a variable rate shall be calculated using the rate in effect at
the time the calculation is made.

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Preferred Stock” means any issued and outstanding preferred stock of
the Company with respect to which no mandatory redemption or repurchase is or
could be required of the Company or any of its Subsidiaries prior to the
Maturity Date.

“RBS Citizens Fee Letter” means that letter, dated as of August 20, 2010,
between RBS Citizens, N.A. and the Company in connection with this Agreement.

“Real Estate” means any real estate owned or operated by the Company or any of
its Subsidiaries.

“Register” has the meaning specified in Section 10.06(c).

 

-24-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president-finance, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall require as a result of exchange rate
fluctuations or similar circumstances; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of the Existing Letters of Credit denominated in an Alternative
Currency, the Closing Date, and (v) such additional dates as the Administrative
Agent or the L/C Issuer shall reasonably determine or the Required Lenders shall
require as a result of exchange rate fluctuations or similar circumstances.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative

 

-25-



--------------------------------------------------------------------------------

Agent or the L/C Issuer, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Line” means any credit facility (other than pursuant to this Agreement
and the Term Loan Credit Agreement) permitted under Article VII that is entered
into by and between any Loan Party and any Line Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
the Line Banks, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Securities Pledge Agreement” means (a) that certain Amended and Restated
Securities Pledge Agreement dated as of even date herewith by and among the Loan
Parties and the Collateral Agent, as amended and in effect from time to time and
(b) any other agreement pursuant to which the Equity Interests (or any portion
thereof) of a Subsidiary of any Loan Party are pledged to the Collateral Agent
for the benefit of the Secured Parties to secure the Obligations.

“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of even date herewith by and among the Loan Parties and the Collateral
Agent, as amended and in effect from time to time.

“Share Charge” means that certain Share Charge dated as of the Original Closing
Date, by and among Kaman Aerospace Group, Inc., Kaman UK Holdings Limited and
the Collateral Agent.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s

 

-26-



--------------------------------------------------------------------------------

ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Stated Amount” of each Letter of Credit or, if applicable, other letter of
credit, means the total Dollar amount then available to be drawn under such
Letter of Credit or, if applicable, other letter of credit.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

 

-27-



--------------------------------------------------------------------------------

transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swedish Kroner” means the lawful currency of Sweden.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Swiss Franc” means the lawful currency of Switzerland.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans” means the “Loans” as defined in the Term Loan Credit Agreement.

 

-28-



--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means that certain Second Amended and Restated Term
Loan Credit Agreement, dated as of even date herewith, among the Company, Bank
of America, as administrative agent and collateral agent for the Term Loan
Lenders, the Term Loan Lenders, and certain other parties thereto from time to
time, as the same shall be amended, supplemented or otherwise modified from time
to time.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Credit Agreement.

“Term Loan Lenders” means those “Lenders” as defined in and party to the Term
Loan Credit Agreement.

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Credit Agreement.

“Threshold Amount” means $15,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trademark Security Agreement” means that certain Amended and Restated Trademark
Collateral Security and Pledge Agreement, executed and delivered on the Closing
Date, among the Loan Parties and the Collateral Agent, in form and substance
reasonably satisfactory to the Collateral Agent and any other Trademark Security
Agreement or joinder or supplement thereto that may be entered into after the
Closing Date, each as amended, supplemented or otherwise modified from time to
time.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Acquisition” has the meaning specified in the Term Loan Agreement.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

 

-29-



--------------------------------------------------------------------------------

“Yen” and “¥” mean the lawful currency of Japan.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of, or reference to, any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the

 

-30-



--------------------------------------------------------------------------------

original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders, which approval shall not be unreasonably withheld);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by any Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

1.06. Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request

 

-31-



--------------------------------------------------------------------------------

pertaining to Letters of Credit, the L/C Issuer, in its sole discretion). In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the L/C Issuer thereof. Each Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the
case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

1.07. Change of Currency. Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(a) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(b) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

-32-



--------------------------------------------------------------------------------

1.08. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.09. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum Stated Amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum Stated Amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment,
(iii) the Loan Parties shall be in compliance with the requirements set forth in
Section 7.13; and (iv) the aggregate Outstanding Amount of all Committed Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

2.02. Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion

 

-33-



--------------------------------------------------------------------------------

to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, provided, that
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of,
or conversion to, Base Rate Committed Loans shall be in a principal amount of
$200,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed, and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Funding Office for the applicable currency not later than 1:00 p.m., in
the case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the

 

-34-



--------------------------------------------------------------------------------

Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) ten (10) Interest
Periods in effect with respect to Committed Loans denominated in Dollars and
(ii) ten (10) Interest Periods in effect with respect to Committed Loans
denominated in Alternative Currencies.

2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of any Borrower or any Domestic Subsidiary Guarantor, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers or the Domestic Subsidiary Guarantors and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding

 

-35-



--------------------------------------------------------------------------------

Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Company for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) The L/C Issuer shall not issue or extend any Letter of Credit, if:

(A) subject to Section 2.03(c)(iii), the expiry date of such requested Letter of
Credit (other than the Australian Letter of Credit) would occur more than twelve
months after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date, which approval shall not be unreasonably
withheld;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or

(C) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount of less than $50,000;

 

-36-



--------------------------------------------------------------------------------

(D) such Letter of Credit contains any provision for automatic reinstatement of
the Stated Amount after any drawing thereunder;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Lender is at such time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Existing Letters of Credit. Each Borrower, the Lenders and the L/C Issuer
each agree that (i) any Existing Letter of Credit shall be deemed a Letter of
Credit issued under and governed by this Agreement, (ii) this Credit Agreement
supersedes the Existing Credit Agreement with respect to the Existing Letters of
Credit issued thereunder, and (iii) all Existing Letters of Credit, from and
after the Closing Date, shall be subject to, and governed by, the terms of this
Agreement.

(c) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least

 

-37-



--------------------------------------------------------------------------------

two Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower or Domestic Subsidiary
Guarantor or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,

 

-38-



--------------------------------------------------------------------------------

the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(d) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 11:00 a.m. on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the

 

-39-



--------------------------------------------------------------------------------

conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(d)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(d)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Funding Office for Dollar-denominated payments in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(d)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(d)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(d) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(d), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(d) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

-40-



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(d) by the time specified in
Section 2.03(d)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(e) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(d), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(f) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

-41-



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(g) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any

 

-42-



--------------------------------------------------------------------------------

Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement and this assumption shall not release the L/C Issuer from liability to
the Company for the L/C Issuer’s gross negligence or willful misconduct in
honoring or failing to pay under any Letter of Credit in accordance with the
terms of the following sentence. None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.03(f);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Company or the Designated Borrower,
as applicable, from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan,

 

-43-



--------------------------------------------------------------------------------

(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender
(other than the Swing Line Lender), plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest at the rate which would otherwise apply to a
Eurocurrency Rate Loan for a one-month Interest Period based on the Eurocurrency
Rate in effect on the day on which such Swing Line Loan is made. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 4:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the

 

-44-



--------------------------------------------------------------------------------

unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Funding
Office for Dollar-denominated payments not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount, without
duplication for that portion of the Swing Line Loan being so refinanced. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

 

-45-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender (without duplication of any amounts of the Swing Line Loans
which have been refinanced pursuant to Section 2.04(c)(i)).

2.05. Prepayments.

(a) Optional.

(i) Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment
of Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof; and (iv) any prepayment of Base Rate Committed

 

-46-



--------------------------------------------------------------------------------

Loans shall be in a principal amount of $200,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.18, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans and L/C Obligations denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Company shall, or shall cause a Designated Borrower to,
prepay Loans and/or Cash Collateralize such L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of
payment/cash collateralization to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect. Each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages. Promptly after any cash collateral provided
hereunder shall no longer be required by this clause (i), such cash collateral
shall be returned to the Company or applicable Designated Borrower.

(ii) If the Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed the Aggregate Commitments then in effect, then,
within two Business Days after receipt of such notice, the Borrowers shall
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Total Outstandings as of such date of payment
to an amount not to exceed the Aggregate Commitments then in effect; provided,
however, that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(ii) unless after the prepayment in
full of the Committed Loans and Swing Line Loans the Total Outstandings exceed
the Aggregate Commitments then in effect.

 

-47-



--------------------------------------------------------------------------------

2.06. Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Company. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. A notice of termination
of the Aggregate Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities, and if any notice so states, it may be
revoked by the Company by notice to the Administrative Agent on or prior to the
date specified for the termination of the Aggregate Commitments that the
refinancing condition has not been met and the termination notice is to be
revoked; provided that the Borrowers will continue to be responsible for any
costs or expenses pursuant to Section 3.05 in connection with the failure to
prepay Loans resulting from such revocation.

2.07. Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.08. Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Eurocurrency Rate on such
borrowing date for a loan in Dollars for a one-month Interest Period plus the
Applicable Rate.

 

-48-



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; provided that any Designated Borrower that is a Foreign
Subsidiary shall only be required to pay such interest at such Default Rate on
the principal amount of all outstanding Obligations of such Designated Borrower.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees.

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.18. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to the Co-Lead Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

-49-



--------------------------------------------------------------------------------

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(c) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.09 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.18(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(d) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Administrative Agent Fee Letter, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. In addition, the
Company shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

-50-



--------------------------------------------------------------------------------

2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of, or other adjustment to, the financial
statements of the Company or, for any other reason (in such case, upon notice by
the Administrative Agent to the Company), the Company or the Lenders determine
that (i) the Consolidated Senior Secured Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Senior Secured Leverage Ratio would have resulted in higher
pricing for such period, each Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(d)(iii), 2.09(b) or
2.08(b) or under Article VIII. The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

(c) If, as a result of any restatement of, or other adjustment to, the financial
statements of the Company or, for any other reason (in such case, upon notice by
the Company to the Administrative Agent), the Company or the Lenders determine
that (i) the Consolidated Senior Secured Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Senior Secured Leverage Ratio would have resulted in lower
pricing for such period, the Administrative Agent shall use commercially
reasonable efforts to request that the Lenders (or such Persons that were
Lenders at the time such overpayment was made) pay to the Administrative Agent
for the account of the applicable Borrower an amount equal to the excess of the
amount of interest and fees that was actually paid for such period over the
amount of interest and fees that should have been paid for such period. The
Administrative Agent’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

 

-51-



--------------------------------------------------------------------------------

2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Funding Office in Dollars and in Same Day Funds not later than 2:00 p.m.
on the date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Funding Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee

 

-52-



--------------------------------------------------------------------------------

shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

-53-



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, or interest on, any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to, and in accordance with,
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of, or sale of, a participation in any of
its Committed Loans or subparticipations in L/C Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

-54-



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14. Designated Borrowers.

(a) The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit G (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit H (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Committed Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice or Letter of Credit Application may be submitted by or on behalf
of such Designated Borrower until the date five Business Days after such
effective date; and provided further, that effective as of the date hereof, the
Required Lenders agree that RWG Frankenjura-Industrie Flugwerlager GmbH, a
company organized under the Laws of Germany, may become a “Designated Borrower”
pursuant hereto (subject to satisfaction of the other conditions set forth in
this Section 2.14) without any requirement of further written consent from the
Required Lenders.

(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all

 

-55-



--------------------------------------------------------------------------------

purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

(e) In no event shall the Loans to Designated Borrowers exceed the amount
permitted by Section 7.13(a).

2.15. Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $75,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, and
(ii) the Company may make a maximum of four such requests (excluding any
requests which are not consummated). At the time of sending such notice, the
Company (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

-56-



--------------------------------------------------------------------------------

(d) Increase Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation and warranty is already qualified by materiality, in
which case, such representation and warranty shall be true and correct as
written as of such date) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (except to the extent that any representation and warranty is
already qualified by materiality, in which case, such representation and
warranty shall be true and correct as written as of such earlier date), and
except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.07 shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01, and
(B) no Default exists. The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16. Collateral and Guaranties.

(a) Collateral. The Loans and the other Obligations shall be secured by valid,
first priority perfected and enforceable Liens in favor of the Collateral Agent,
for the benefit of the Secured Parties, in all right, title and interest of each
Loan Party (other than a Designated Borrower that is a Foreign Subsidiary) in
all of their personal property and all products and proceeds of the foregoing,
as more fully described in the Collateral Documents; provided, however, that,
with respect to Foreign Subsidiaries, Liens shall only be granted on 66% of the
issued and outstanding Equity Interests of any Foreign Subsidiary the immediate
corporate parent of which is the Company or a Domestic Subsidiary. The Liens in
the Collateral shall be granted to the Collateral Agent for the benefit of the
Secured Parties and shall be valid and perfected first priority Liens subject to
the terms of the Intercreditor Agreement.

(b) Guarantees. Payment of the Loans and the other Obligations shall be
unconditionally guaranteed by each Domestic Subsidiary Guarantor and the Company
pursuant to a written Domestic Subsidiary Guarantee or the Company Guarantee, as
the case may be, executed by such Loan Party.

 

-57-



--------------------------------------------------------------------------------

(c) Further Assurances. Each Borrower covenants and agrees that it shall, and
the Company agrees that it shall cause each other Loan Party to, comply with all
terms and conditions of each of the Collateral Documents, the Domestic
Subsidiary Guarantee and the Company Guarantee to which it is a party and that
such Borrower shall, and the Company agrees that it shall cause each other Loan
Party to, at any time and from time to time at the request of the Administrative
Agent, the Collateral Agent or the Required Lenders execute and deliver such
instruments and documents and do such acts and things as the Administrative
Agent, the Collateral Agent or the Required Lenders may reasonably request in
order to provide for or protect or perfect the Lien of the Collateral Agent in
the Collateral, subject to the terms of Section 2.16(a) above.

2.17. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, within
three (3) Business Days after the request of the Administrative Agent, the L/C
Issuer or the Swing Line Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing (unless otherwise requested by the depositor and agreed by
Bank of America) deposit accounts at Bank of America. Each Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the

 

-58-



--------------------------------------------------------------------------------

satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of such Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent

 

-59-



--------------------------------------------------------------------------------

jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.09(c).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of such
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of such Lender.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with

 

-60-



--------------------------------------------------------------------------------

their Applicable Percentages (without giving effect to Section 2.18(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of, and without
reduction or withholding for, any Taxes. If, however, applicable Laws require
any Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the

 

-61-



--------------------------------------------------------------------------------

making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, jointly and severally
(or, with respect to any Designated Borrower that is a Foreign Subsidiary,
severally and not jointly), indemnify the Administrative Agent, each Lender and
the L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on, or
attributable to, amounts payable under this Section) withheld or deducted by
such Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall also, and
does hereby, jointly and severally, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to a Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the Administrative
Agent) incurred by or asserted against such Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

-62-



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

-63-



--------------------------------------------------------------------------------

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to

 

-64-



--------------------------------------------------------------------------------

which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
(a “Eurocurrency Rate Suspension Notice”) by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist (which
notice shall be given promptly by such Lender upon its determination that such
circumstances no longer exist). Upon receipt of a Eurocurrency Rate Suspension
Notice, (x) the Borrowers shall, upon demand from the Administrative Agent (upon
the Administrative Agent’s receipt of a demand from the applicable Lender),
prepay or, at the Borrowers’ option, if such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined in accordance with clause (y) of this
sentence), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such Eurocurrency Rate Suspension Notice
asserts the illegality of such Lender determining or charging interest rates for
Base Rate Loans based upon the Eurocurrency Rate (including Base Rate Loans
resulting from the conversion of Eurocurrency Rate Loans pursuant to the
foregoing clause (x)), the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without

 

-65-



--------------------------------------------------------------------------------

reference to the Eurocurrency Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon (or with reference to)
the Eurocurrency Rate (which notice shall be given promptly by the applicable
Lender upon such Lender’s determination that it is no longer illegal for such
Lender to determine or charge interest rates based upon (or with reference to)
the Eurocurrency Rate). Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer);

 

-66-



--------------------------------------------------------------------------------

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six

 

-67-



--------------------------------------------------------------------------------

months prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from

 

-68-



--------------------------------------------------------------------------------

fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender determines that it is unlawful for
such Lender (but not for the other Lenders generally) to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, in each case as set forth in Section 3.02, (ii) any Lender
requests compensation under Section 3.04, or (iii) any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Company may replace such
Lender in accordance with Section 10.13.

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

-69-



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT

4.01. Conditions of Amendment and Restatement. The effectiveness of this
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronically transmitted copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Agreement by each party hereto, the Company
Guarantee by the Company and the Domestic Subsidiary Guarantee by each of the
Domestic Subsidiary Guarantors, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

(ii) Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii) each other Loan Document duly executed by each Loan Party, together with,
to the extent not previously delivered to the Collateral Agent, certificates
representing the Pledged Stock Collateral accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Company and each other Loan Party is validly existing, in good
standing (where such concept is applicable) and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(vi) a favorable opinion of Crowell & Moring LLP, counsel to the Loan Parties,
addressed to the Collateral Agent, the Administrative Agent and each Lender, in
form and substance reasonably satisfactory to such addressees, and as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

 

-70-



--------------------------------------------------------------------------------

(vii) a favorable opinion of Ms. Candace Clark, in-house counsel to the Loan
Parties, addressed to the Collateral Agent, the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to such addressees, and as
to such matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(ix) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(x) a certificate attesting to the Solvency of the Company, individually, and
the Loan Parties, taken as a whole, on a consolidated basis, in each case before
and after giving effect to the initial Credit Extension, from the Company’s
chief financial officer;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance and corresponding endorsements, naming the Collateral Agent, on behalf
of the Secured Parties, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral;

(xii) evidence that the Amended and Restated Term Loan Credit Agreement dated as
of the Original Closing Date among the Company, The Bank of Nova Scotia and Bank
of America as co-administrative agents, Bank of America as administrator and
collateral agent, and a syndicate of lenders has been or concurrently with the
Closing Date is being amended and restated on terms satisfactory to the
Administrative Agent, the Lenders and the Borrowers (as evidenced by the
execution and delivery thereof by such parties);

(xiii) all commitments of the lenders under the Existing Credit Agreement that
are not parties to this Agreement shall have been terminated or assigned to a
Lender that is a party to this Agreement; and

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Collateral Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

-71-



--------------------------------------------------------------------------------

(c) The Company shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent, the Co-Lead Arrangers and the Co-Syndication Agents
(directly to such counsel if requested by the Administrative Agent, the Co-Lead
Arrangers and the Co-Syndication Agents) to the extent invoiced prior to, or on,
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred, or to be incurred, by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent, the
Co-Lead Arrangers and the Co-Syndication Agents).

(d) The Closing Date shall have occurred on or before September 30, 2010.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of (i) the Borrowers contained herein and
(ii) each Loan Party contained in each other Loan Document or in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension (except to the extent that any representation and warranty is already
qualified by materiality, in which case, such representation and warranty shall
be true and correct as written as of such date), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (except to the extent that any representation and warranty is already
qualified by materiality, in which case, such representation and warranty shall
be true and correct as written as of such earlier date), and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.06 shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

-72-



--------------------------------------------------------------------------------

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and each of
the Lenders that:

5.01. Due Organization; Good Standing; Qualification. The Company and each of
its Subsidiaries are duly organized, validly existing and, as applicable, in
good standing under the Laws of their respective jurisdictions of incorporation,
except where a Subsidiary’s failure to be in good standing would not have a
Material Adverse Effect. Each of the Company and its Subsidiaries has all
requisite corporate power, authority, licenses, consents, approvals and the like
required (a) to own and operate its respective properties (except where the
failure to do so would not have a Material Adverse Effect), (b) to carry on its
respective business as presently conducted and (c) to execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
each is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction wherein the character of the properties owned
or leased by it therein or in which the transaction of its respective business
therein makes such qualification necessary except where failure to comply with
any of the foregoing would not have a Material Adverse Effect.

5.02. Due Authorization; No Conflicts. The execution, delivery and performance
by each Borrower of this Agreement, the Notes and each other Loan Document
executed or to be executed by it, and the execution, delivery and performance by
each other Loan Party of each Domestic Subsidiary Guarantee, and each other Loan
Document executed or to be executed by it, and each Borrower’s authority to make
the borrowings and obtain the other Credit Extensions contemplated thereby, have
been duly authorized by all necessary corporate or other action on the part of
the Company and each such other Loan Party. Such execution, delivery, and
performance by the Company and each such other Loan Party, and the making by
each Borrower of the borrowings and the obtaining of the other Credit Extensions
contemplated hereby, do not

 

-73-



--------------------------------------------------------------------------------

and will not (a) contravene any provision of such Loan Party’s Organization
Documents, (b) conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under or result in the creation of any
Lien upon any of the property of such Loan Party, under any agreement, trust,
deed, indenture, mortgage or other instrument to which such Loan Party is a
party or by which such Loan Party or any of their respective properties is bound
or affected, (c) require any waiver, consent or approval by any creditors,
shareholders, or public authority, or (d) violate any Law.

5.03. Binding Agreements. This Agreement has been, and each Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is a party thereto. This Agreement constitutes, and the Notes and
each other Loan Document, when issued and delivered pursuant hereto for value
received shall constitute, the legal, valid and binding obligations of each of
the Loan Parties that is a party thereto, enforceable in accordance with their
respective terms, except as enforcement may be limited by principles of equity,
bankruptcy, insolvency, or other laws affecting the enforcement of creditors’
rights generally.

5.04. Subsidiaries; Maintenance of Domestic Subsidiary Guarantee.

(a) All of the issued and outstanding shares of capital stock of each Subsidiary
of the Company which is owned by the Company or a Subsidiary of the Company is
specifically disclosed in Part (a) of Schedule 5.04, has been validly issued and
is fully paid and non-assessable and is free and clear of any Lien except those
created under the Collateral Documents. No rights to subscribe for additional
shares of stock of any Subsidiary have been granted. The Company has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.04.

(b) The Administrative Agent and the Lenders have the full credit support of the
Domestic Subsidiaries pursuant to the Domestic Subsidiary Guarantees
(guaranteeing in full the payment of all Obligations pursuant to the Domestic
Subsidiary Guarantees).

5.05. No Default. No Default or Event of Default is continuing.

5.06. Financial Statements. The Company has furnished to each of the Lenders:
(a) the Audited Financial Statements certified by KPMG LLP, certified public
accountants, and (b) the unaudited consolidated balance sheets of the Company
and its Subsidiaries as of June 30, 2010 and the related consolidated statements
of income, cash flows and shareholders’ equity for the six months ended as of
such date, in each case certified by the president or principal financial
officer of the Company. Such balance sheets and statements have been prepared in
conformity with GAAP applied on a consistent basis throughout the periods
specified and present fairly the financial condition and results of operations
of the Company and its Subsidiaries as at the dates and for the periods
indicated, subject, with respect to the financial statements as of, and for the
period ending, June 30, 2010, to the absence of footnote disclosures and to
normal year-end audit adjustments. The balance sheets referred to in this
Section 5.06(a) and the notes thereto disclose all material liabilities, direct
or contingent, known to the Company and its Subsidiaries as of the dates
thereof.

 

-74-



--------------------------------------------------------------------------------

5.07. No Material Adverse Changes. Since December 31, 2009, there has been no
change in the business, assets, operations, prospects, liabilities or condition,
financial or otherwise, of the Company and its Subsidiaries, taken as a whole,
other than changes the effect of which have not had a Material Adverse Effect.

5.08. No Material Litigation. No action, suit, investigation or proceeding is
pending or known to be threatened by or against or affecting the Company or any
of its Subsidiaries or any of their respective properties or rights before any
Governmental Authority (a) which involves this Agreement, the Notes or any other
Loan Document or (b) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

5.09. Environmental Compliance. To the best of each Borrower’s knowledge and
belief, the Company and each of its Subsidiaries is in substantial compliance
with all material provisions of applicable Environmental Laws and all judgments,
orders and decrees relating thereto and binding upon the Company or any of its
Subsidiaries, except where failure to be in compliance would not have a Material
Adverse Effect.

5.10. Liens. None of the assets of the Company or any of its Subsidiaries is
subject to Liens other than Liens permitted pursuant to Section 7.01.

5.11. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company or any Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Company and each Borrower
and ERISA Affiliate have made all required contributions to each Plan subject to
the Pension Funding Rules, and no application for a funding waiver or an
extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company or any
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction under ERISA or
the Code or violation of the fiduciary responsibility rules set forth in Part 4
of Title I of ERISA with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in an amount that would result
in a Material Adverse Effect; (iii) neither the Company nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such

 

-75-



--------------------------------------------------------------------------------

liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, together
with the liability of each insurer for any Foreign Plan funded through insurance
or the book reserve established for any Foreign Plan, and any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.12. Ownership of Properties.

(a) The Company and each of its Subsidiaries owns good and marketable title to
all of its properties and assets, real and personal (except where the failure to
so own such properties or assets, or have such title, would not have a Material
Adverse Effect).

(b) Schedule 5.12(b) sets forth a complete and accurate list of all Liens (other
than the Liens otherwise permitted by Section 7.01) on the property or assets of
each Loan Party and each of its Subsidiaries, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.
The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Liens set forth on Schedule 5.12(b), and as otherwise
permitted by Section 7.01.

(c) Schedule 5.12(c) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

5.13. Taxes. Except for Taxes the payment of which is being diligently contested
in good faith after the establishment of any reserves required by GAAP,
consistently applied, the Company and each of its Subsidiaries has filed all tax
returns and reports required by Law to have been filed by it and has paid or
caused to be paid all Taxes, assessments and governmental charges of every kind
thereby shown to be owing which would, in the aggregate, if not paid, be
material as to the Company and its Subsidiaries when taken as a whole or be
reportable under the Securities Exchange Act or required under FASB Standards to
be disclosed on the Company’s consolidated audited financial statements.

 

-76-



--------------------------------------------------------------------------------

5.14. Regulations U and X. Neither the Company nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Loans or Advances, nor any Letters
of Credit, will be used for a purpose which violates, or would be inconsistent
with, F.R.S. Board Regulation U or X. Terms for which meanings are provided in
F.R.S. Board Regulation U or X or any regulations substituted therefor, as from
time to time in effect, are used in this Section with such meanings.

5.15. Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

5.16. Accuracy of Information. The Company has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect. All factual information
heretofore or contemporaneously furnished by or on behalf of the Company or any
other Loan Party in writing to the Administrative Agent, the Collateral Agent,
any Lender or the L/C Issuer for purposes of or in connection with this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby is, and all other such factual information hereafter furnished by or on
behalf of the Company or any other Loan Party to the Administrative Agent, the
Collateral Agent, any Lender or the L/C Issuer will be, true and correct in
every material respect on the date as of which such information is dated or
certified and as of the date of execution and delivery of this Agreement by the
Company, the Administrative Agent, the Collateral Agent, and the Lenders, and
such information is not, or shall not be, as the case may be, incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which such information is
furnished and, in the case of projections, on the basis of reasonable
assumptions made in good faith as disclosed in the Loan Documents.

5.17. Use of Proceeds. The Company shall use the proceeds of the Loans in
accordance with Section 6.12.

5.18. Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.19. Representations as to Foreign Subsidiaries. The Company and each
Designated Borrower that is a Foreign Subsidiary represents and warrants to the
Administrative Agent and the Lenders that:

(a) Such Foreign Subsidiary is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Subsidiary, the “Applicable Foreign
Subsidiary Documents”), and the execution, delivery and performance by such
Foreign Subsidiary of the Applicable Foreign Subsidiary Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Subsidiary nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary is organized and existing in respect of its obligations under the
Applicable Foreign Subsidiary Documents.

 

-77-



--------------------------------------------------------------------------------

(b) The Applicable Foreign Subsidiary Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Subsidiary is organized and
existing for the enforcement thereof against such Foreign Subsidiary under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Subsidiary
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Subsidiary
Documents that the Applicable Foreign Subsidiary Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Foreign Subsidiary is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Foreign Subsidiary Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Subsidiary
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Subsidiary Documents or (ii) on any payment to be made by
such Foreign Subsidiary pursuant to the Applicable Foreign Subsidiary Documents,
except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Subsidiary
Documents executed by such Foreign Subsidiary are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign
Subsidiary is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.20. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Collateral Agent, the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents.

 

-78-



--------------------------------------------------------------------------------

5.21. Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies and otherwise in
accordance with the requirements of Section 6.03.

5.22. Intellectual Property; Licenses, Etc. The Company and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 5.22 sets forth a
complete and accurate list of all such federally registered IP Rights owned or
used by the Company and each of its Subsidiaries. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.23. Solvency. The Company is, individually, and the Loan Parties are, taken as
a whole, on a consolidated basis, Solvent.

5.24. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Company covenants to and agrees with the Administrative Agent, the L/C
Issuer and each of the Lenders that, so long as any Commitments remain in effect
and until such later date as all the Obligations are paid in full in cash,
unless the Required Lenders otherwise consent in writing, the Company shall and
shall cause each of its Subsidiaries to:

6.01. Financial Statements. Deliver to the Administrative Agent and each of the
Lenders and the L/C Issuer (a) within (i) sixty (60) days after the close of
each of the first three quarters of each fiscal year of the Company and
(ii) within one hundred twenty (120) days after the close of each fiscal year of
the Company, the consolidated balance sheets of the Company and its Subsidiaries
as of the close of each such period and consolidated statements of income, cash
flows and shareholders’ equity for such period, prepared in conformity with GAAP
(subject, in the case of financial statements delivered pursuant to
Section 6.01(a)(i), to the absence of footnote disclosures and normal year-end
audit adjustments), applied on a basis consistent with that of the preceding
period or containing disclosure of the effect on financial

 

-79-



--------------------------------------------------------------------------------

position or results of operations of any change in the application of GAAP
during the period, and certified by the president or a principal financial
officer of the Company as accurate, true and correct in all material respects;
(b) together with each such balance sheet referred to in clause (a)(i) and
(ii) above, a Compliance Certificate substantially in the form of Exhibit D
attached hereto (which Compliance Certificate shall contain written calculations
by the Company in reasonable detail concerning compliance or non-compliance, as
the case may be, by the Company with the financial covenants referred to
herein); (c) together with the annual consolidated financial statements required
to be delivered pursuant to clause (a)(ii) above for each fiscal year, a report
containing an unqualified opinion of KPMG LLP or a comparable nationally
recognized certified public accounting firm, which opinion shall state that such
financial statements fairly present the financial condition and results of
operations of the Company and its Subsidiaries in accordance with GAAP;
(d) promptly upon the written request of the Administrative Agent, such other
information about the business, financial, legal or corporate affairs of the
Company and its Subsidiaries, and any endorser or guarantor (if any), as the
Administrative Agent may, from time to time, reasonably request or in compliance
with the terms of the Loan Documents; and (e) promptly after becoming available,
copies of all financial statements, reports, notices and proxy statements sent
by the Company to stockholders, and of all regular and periodic reports filed by
the Company with any securities exchange or with the SEC or any governmental
agency successor to any or all of the functions of the SEC, and of all press
releases issued by the Company.

As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
Section 6.01(a)(i) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
Sections 6.01(a)(ii) above at the times specified therein.

6.02. Securities Regulation Compliance Reports. Promptly deliver to the
Administrative Agent and each of the Lenders and the L/C Issuer a copy of:
(a) all filings including financial statements and reports filed therewith and
amendments thereto made by the Company with the SEC pursuant to the Securities
Act, the Securities Exchange Act, and the rules and regulations promulgated
under either of them; (b) all filings, financial statements and reports filed
therewith and amendments thereto made by the Company with each securities
exchange on which the securities of the Company are listed, if any, pursuant to
the rules and regulations of each such exchange; and (c) all written
communications, financial statements, reports, notices and proxy statements sent
to any class of holders of securities of the Company.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(a)
and (c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative

 

-80-



--------------------------------------------------------------------------------

Agent shall not have any obligation to request the delivery or to maintain
copies of the documents referred to above, and in any event shall not have any
responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or each
Co-Lead Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” such Borrower shall be deemed to have authorized the Administrative
Agent, the Co-Lead Arrangers, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Co-Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”

6.03. Insurance. (a) Keep its properties insured against fire and other hazards
(so-called “All Risk” coverage) in amounts and with companies satisfactory to
the Administrative Agent to the same extent and covering such risks as are
customary and reasonably available in the same or a similar business;
(b) maintain general liability coverage against claims for bodily injuries or
death; and (c) maintain all workers’ compensation, employment or similar
insurance as may be required by applicable Law. Alternatively, the Company may
self-insure in such amounts and in such manner as may be appropriate in the
Company’s industry and in the Company’s reasonable business judgment. The
Company, upon the request of the Collateral Agent, agrees to deliver
certificates evidencing all of the aforesaid insurance policies to the
Collateral Agent, which shall provide for not less than 30 days’ prior notice to
the Collateral Agent of termination, lapse or cancellation of such insurance.

6.04. Conduct of Business. Do or cause to be done all things necessary to
(a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of incorporation; (b) obtain, preserve, renew, extend
and keep in full force and effect all rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (c) comply in all material respects with all
Requirements

 

-81-



--------------------------------------------------------------------------------

of Law; (d) comply with all of its Organization Documents; (e) maintain its
qualification to do business in each jurisdiction in which the conduct of
business requires such qualification; and (f) maintain and preserve all property
material to the conduct of its business and keep such property in good repair,
working order and condition from time to time, and make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may properly be conducted at all times, except, in each
case, (i) where the failure to do so would not have a Material Adverse Effect,
(ii) that the Company may liquidate or dissolve Subsidiaries from time to time
as the Company in the proper exercise of its judgment may determine, so long as
any such liquidation or dissolution shall not (x) either individually or in the
aggregate have a Material Adverse Effect or (y) be of a Domestic Subsidiary
Guarantor, unless such liquidation or dissolution is by merger into, or transfer
of assets and/or liabilities to, another Domestic Subsidiary Guarantor, or
results in the replacement of one Domestic Subsidiary Guarantee with a new
Domestic Subsidiary Guarantee, and after giving effect thereto there shall be no
Default or Event of Default hereunder (including in respect of Section 5.04(b)
and Section 6.07) and (iii) that the Company may liquidate or transfer such
other assets as it may deem advisable, in the proper exercise of its judgment,
so long as such sale or liquidation is in compliance with Section 7.06 and,
after giving effect thereto, the Company is in compliance with Section 6.07 and
the representation and warranty set forth in Section 5.04(b) shall be true and
correct.

6.05. Records and Accounts. Maintain true records and books of account, complete
and correct in all material respects and in accordance with GAAP, and maintain
adequate accounts and reserves for all Taxes (including income Taxes), all
depreciation, depletion, obsolescence and amortization of its properties, all
other contingencies, and all other proper reserves.

6.06. Inspection. Permit any officer or employee designated by the
Administrative Agent or any Lender or L/C Issuer to visit and inspect any of its
properties and to examine its books and discuss the affairs, finances and
accounts of the Company or any of its Subsidiaries with its officers, all at
such reasonable times, upon reasonable notice, in a reasonable manner and as
often as the Administrative Agent or any Lender or the L/C Issuer may reasonably
request; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice;
provided, further, however, that any such visit, inspection or examination,
whether during the existence of an Event of Default or otherwise shall be
subject to compliance with all applicable security regulations and requirements
of any Governmental Authority and the Company’s reasonable policies and
practices applicable to safeguarding its trade secrets and proprietary products
and practices. The Company agrees with the Administrative Agent and the Lenders
and the L/C Issuer that such policies and practices may restrict access by the
Administrative Agent and the Lenders and each L/C Issuer to certain areas of
certain facilities of the Company or its Subsidiaries, but that such policies
and practices shall not restrict in any material respect access by the
Administrative Agent and the Lenders and the L/C Issuer to personnel of the
Company and its Subsidiaries.

6.07. Domestic Subsidiary Guarantees. The Company shall cause the Administrative
Agent and the Lenders and the L/C Issuer to have at all times the full credit
support of the Domestic Subsidiaries pursuant to the Domestic Subsidiary
Guarantees (guaranteeing in full the payment of all Obligations).

 

-82-



--------------------------------------------------------------------------------

6.08. Further Assurances. Cooperate with the Administrative Agent and each
Lender and the L/C Issuer and take such action and execute such further
instruments and documents as the Administrative Agent shall reasonably request
to effect the purposes of this Agreement, the Notes and the other Loan
Documents.

6.09. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, in each case, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary.

6.10. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.11. Notices. Promptly deliver notice in writing to the Administrative Agent
and each Lender:

(a) upon any Responsible Officer of a Borrower or a Domestic Subsidiary
Guarantor, or the chief legal officer of the Company, becoming aware of any
Default or Event of Default;

(b) upon any Responsible Officer of a Borrower or a Domestic Subsidiary
Guarantor, or the chief legal officer of the Company, becoming aware of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including (i) any breach or non-performance by the Company or
any of its Subsidiaries of, or any default by the Company or any of its
Subsidiaries under, a material Contractual Obligation of the Company or any of
its Subsidiaries; (ii) any material dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting the Company or
any of its Subsidiaries, including pursuant to any applicable Environmental
Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and

 

-83-



--------------------------------------------------------------------------------

(e) of the occurrence of any sale of capital stock or other Equity Interests, in
each case, of any Subsidiary.

Each notice pursuant to this Section 6.11 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.11(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.12. Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, Capital Expenditures, refinancing the Existing Credit Agreement and
other general corporate purposes (including, without limitation, acquisitions
(including Permitted Acquisitions) permitted hereunder) not in contravention of
any Law or of any Loan Document.

6.13. Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
(and with respect to any CFC or a Subsidiary that is held directly or indirectly
by a CFC, subject to Section 2.16) by any Loan Party, then the Company shall, at
the Company’s expense, within 60 days after such formation or acquisition, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to (i) duly execute and deliver to the
Administrative Agent (A) a Domestic Subsidiary Guarantee or guaranty supplement,
in form and substance satisfactory to the Administrative Agent, guaranteeing the
other Loan Parties’ obligations under the Loan Documents, and (B) supplements to
the Collateral Documents, as applicable, in form and substance satisfactory to
the Administrative Agent (including delivery of all Pledged Stock Collateral and
Pledged Debt in and of such Subsidiary, and other instruments of the type
specified in Section 4.01(a)(iii), securing payment of all the Obligations of
such Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such properties, (ii) take whatever action (including
the filing of Uniform Commercial Code financing statements and the giving of
notices) may be necessary or advisable in the opinion of the Collateral Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Collateral Documents delivered pursuant to this Section 6.13,
enforceable against all third parties in accordance with their terms, and
(iii) deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i) and (ii) above, and as to such other matters as
the Administrative Agent may reasonably request.

(b) Subject to Section 2.16, at any time that the revenues generated and/or
assets owned by any Foreign Subsidiary, or group of Foreign Subsidiaries
organized in any single foreign jurisdiction, for the fiscal year most recently
ended equal more than 10% of the consolidated aggregate revenues of the Company
and its Subsidiaries and/or 10% of the consolidated assets of the Company and
its Subsidiaries for such period, the Company shall, to the extent the following
requirements have not previously been satisfied, (x) cause 66% of the Equity
Interests of such Foreign Subsidiary or Foreign Subsidiaries to be pledged
pursuant to a

 

-84-



--------------------------------------------------------------------------------

pledge agreement governed under the local law applicable to such Foreign
Subsidiary or Foreign Subsidiaries, which pledge agreement shall be in form and
substance satisfactory to the Administrative Agent and the Collateral Agent,
(y) take whatever action (including the giving of notices) may be necessary or
advisable in the opinion of the Collateral Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the pledge
agreement delivered pursuant to this Section 6.13, enforceable against all third
parties in accordance with their terms, and (z) deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clause (x) and (y) above,
and as to such other matters as the Administrative Agent may reasonably request.

(c) At any time upon request of the Administrative Agent or the Collateral
Agent, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent or the
Collateral Agent may deem necessary or desirable in obtaining the full benefits
of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties and supplements to the Collateral Documents.

6.14. Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to obtain the agreement of all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with, but solely
to the extent required by, the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.15. Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Loan Party
is organized and existing, in each case, to the extent the failure to do so
would result in a Material Adverse Effect, and all approvals and consents of
each other Person in such jurisdiction, in each case that are required pursuant
to the terms of the Loan Documents.

6.16. Permitted Supplier Financing Arrangements. (a) Promptly provide the
Administrative Agent with executed copies of all documentation regarding
Permitted Supplier Financing Arrangements and (b) include on each Compliance
Certificate delivered pursuant to Section 6.01(b) the aggregate amount of any
accounts receivable that have been sold pursuant to Permitted Supplier Financing
Arrangements during the applicable fiscal quarter and the applicable fiscal year
(or portion thereof) and the applicable discount rate with respect to such
sales.

 

-85-



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01. Liens. Incur or permit to exist any Lien against any of its property or
assets, whether now owned or hereafter acquired, except:

(a) any judgment Lien for the payment of money not constituting an Event of
Default under Section 8.01(k);

(b) easements, rights-of-way, zoning and similar restrictions, encumbrances or
title defects (but specifically excluding mortgages and any other Liens securing
Indebtedness) which, in the aggregate, do not materially detract from the value
of the properties of, and do not materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(c) Liens incurred in the ordinary course of business which are not material
(individually or in the aggregate) to the Company and its Subsidiaries when
taken as a whole and do not secure Indebtedness for borrowed money (other than
Liens securing reimbursement obligations under banker’s acceptances or
commercial letters of credit; provided that such Liens are permitted so long as
they only cover the inventory which is the subject of such banker’s acceptances
or commercial letters of credit);

(d) Liens on assets which secure previously existing Indebtedness of
corporations or business entities acquired by the Company or a Subsidiary,
whether by purchase of assets and assumption of liabilities or by purchase of
Equity Interests, merger or consolidation, so long as (i) such acquisition is a
Permitted Acquisition, (ii) such Liens were not incurred in contemplation of
such acquisition and as a result of such acquisition, and do not extend to any
of the Company’s or any Subsidiary’s assets owned before such acquisition and
(iii) the Indebtedness secured by such Liens is permitted pursuant to
Section 7.02; provided, that not later than 90 days after any such acquisition
the Company shall extinguish, or cause to be extinguished, such Liens unless
those Liens are otherwise permitted under the terms of any of the other clauses
of this Section 7.01;

(e) Liens existing on the date hereof and listed on Schedule 5.12(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02;

(f) carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

-86-



--------------------------------------------------------------------------------

(g) any other Liens; provided that the aggregate amount of Indebtedness secured
by such Liens shall not exceed the greater of $20,000,000 or 10% of Consolidated
Net Worth at such time; and provided, further, that the Indebtedness secured by
such Liens shall be permitted pursuant to Section 7.02;

(h) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(i) Liens on accounts receivable sold pursuant to Permitted Supplier Financing
Arrangements;

(j) Liens solely on escrowed amounts granted in favor of escrow agents pursuant
to customary terms of escrow agreements in connection with acquisitions
permitted hereunder (including Permitted Acquisitions); and

(k) Liens granted pursuant to any Loan Document or any Term Loan Document (in
each case other than Liens in respect of the Secured Lines, but including Liens
in respect of Secured Cash Management Agreements and Secured Hedge Agreements).

No Indebtedness or Liens which might be permitted in connection with the
transactions described in clauses (d) and (g) above shall be permitted if, after
giving effect to the incurrence of such Indebtedness or Liens, a violation of
the financial covenants contained in Section 7.18 would exist on a pro forma
basis.

7.02. Limitation on Indebtedness. Create, incur or permit to exist or remain
outstanding any Indebtedness except:

(a) Indebtedness under and in respect of the Loan Documents and the Term Loan
Documents; or

(b) Indebtedness, the incurrence of which would not cause the Company to be in
violation of the financial covenants set forth in Section 7.18 on a pro forma
basis after giving effect thereto (including on a Pro Forma Basis with respect
to any Permitted Acquisition); provided that (i) to the extent any such
Indebtedness is secured, the Liens in respect of such Indebtedness are permitted
pursuant to Section 7.01, and (ii) in the case of Indebtedness of Subsidiaries
which are not Domestic Subsidiary Guarantors, such Indebtedness (including
intercompany loans) shall not exceed, individually or in the aggregate, the
greater of $25,000,000 or 10% of Consolidated Net Worth at such time; provided
that, notwithstanding the foregoing, intercompany Indebtedness with respect to
the Brookhouse Investments shall be permitted.

7.03. Contingent Liabilities. Assume, guarantee, endorse or otherwise become
liable upon the obligations of any Person or enter into any other agreement
having substantially the same effect as a Guarantee, except for:

(a) the endorsement of negotiable instruments for deposit or collection or other
transactions in the ordinary course of business which are not material to the
Company and its Subsidiaries when taken as a whole; or

 

-87-



--------------------------------------------------------------------------------

(b) obligations incurred by the Company or a Subsidiary to a third party which
do not constitute Indebtedness;

provided, that (i) each Subsidiary may guarantee the Obligations of the Company
and each other Loan Party hereunder and under each other Loan Document pursuant
to a Domestic Subsidiary Guarantee, (ii) each Subsidiary may guarantee the Term
Loan Obligations of the Company and each other Loan Party (under and as defined
in the Term Loan Credit Agreement) and under each other Term Loan Document and
(iii) subject to Section 7.02, the Company may guarantee Indebtedness of its
Subsidiaries and any Subsidiary may guarantee Indebtedness of any Borrower or
another Subsidiary, so long as the aggregate amount of all Indebtedness so
guaranteed, when totaled with all Consolidated Total Indebtedness, without
duplication, shall not result in an Event of Default hereunder; and provided,
further, that the foregoing shall not prohibit contractual indemnities, not
having substantially the same effect as a Guarantee, given in the ordinary
course of business. Neither such contractual indemnities nor contingent
liabilities under clause (b) of this Section 7.03 shall be included for purposes
of calculating any financial covenant under this Agreement.

7.04. Consolidation or Merger. Enter into or undertake any plan or agreement or
transaction to merge into or consolidate with or into any Person, unless
immediately after the consummation of such merger or consolidation, (a)(i) in
the case of the Company, except as set forth in clause (ii) below, the Company
is the surviving entity, (ii) in the case of the Company, if the Company elects
to reincorporate by merger into a wholly-owned Domestic Subsidiary Guarantor,
such Subsidiary is the surviving entity, and, in the case of such a
reincorporation by merger, (A) such wholly-owned Subsidiary expressly assumes,
in a written instrument executed and delivered to the Administrative Agent, and
in form and substance reasonably satisfactory to the Administrative Agent, all
the Obligations of the Company or such other Loan Party, as the case may be,
under each of the Loan Documents and (B) the Administrative Agent, the Lenders
and the L/C Issuer have received a written opinion of outside legal counsel to
the Company stating that, pursuant to such merger and instrument of assumption,
such wholly-owned Subsidiary has assumed all the Obligations of the Company or
such other Loan Party under each of the Loan Documents, (iii) in the case of a
merger or consolidation between a Subsidiary and an unaffiliated Person, the
Subsidiary is the surviving entity, (iv) in the case of a merger of a Domestic
Subsidiary Guarantor and a Foreign Subsidiary, such Domestic Subsidiary
Guarantor is the surviving entity, and (v) in the case of a merger of a
Subsidiary and another Subsidiary, if any Subsidiary is a Domestic Subsidiary
Guarantor, such Domestic Subsidiary Guarantor shall be the surviving entity,
(b) the Company’s management remains in control of the merged entity, (c) no
Default or Event of Default hereunder shall exist or would be reasonably likely
to occur as a result of such transaction and (d) the requirements of
Section 7.11 are satisfied. For the purposes of this Section 7.04, the
acquisition by the Company or any Subsidiary of the Company of all or
substantially all of the Equity Interests or all or substantially all of the
assets of any Person shall be deemed to be a consolidation of such Person with
the Company or such Subsidiary, as the case may be.

 

-88-



--------------------------------------------------------------------------------

7.05. Limitation on Certain Other Fundamental Changes; Amendment to Organization
Documents.

(a) In the case of the Company, liquidate, wind-up or dissolve itself (or suffer
any liquidation, winding up or dissolution to occur), or make any liquidating
distribution.

(b) Amend its Organization Documents in a manner adverse to the Lenders and in a
manner inconsistent with the obligations of the Loan Parties under the Loan
Documents.

7.06. Sale of Assets. Sell, license, lease, transfer or otherwise dispose of any
assets, except for:

(a) sales of inventory in the ordinary course of business;

(b) licenses or leases in the ordinary course of business;

(c) dispositions permitted pursuant to Section 7.04;

(d) conversions of intercompany Indebtedness held by the Company or any of its
Subsidiaries into equity Investments in any Subsidiary permitted pursuant to
Section 7.17;

(e) sales of accounts receivable pursuant to any Permitted Supplier Financing
Arrangement; and

(f) other sales of assets in an aggregate amount for any calendar year not to
exceed the Annual Basket Amount; provided that (i) in connection with a sale in
any calendar year, if the Company or such Subsidiary re-invests such proceeds in
other useful assets of the Company or such Subsidiary within nine months of the
date of such sale and during such calendar year, the aggregate amount of such
proceeds reinvested shall increase the Annual Basket Amount by an amount equal
to such proceeds reinvested, (ii) such increase to any Annual Basket Amount
shall not exceed $15,000,000 for any calendar year, (iii) no increase in any
Annual Basket Amount for any calendar year may be “carried over” to the next
calendar year, and (iv) in no event shall any such single sale or series of
related sales permitted under this clause (f) exceed $25,000,000 in the
aggregate.

For purposes of this Section 7.06(f), “Annual Basket Amount” shall mean
$25,000,000 plus any increases to such amount provided for in clause (f)(i)
above.

7.07. Affiliate Transactions. Enter into any transaction with an Affiliate,
except (a) upon fair, reasonable and arm’s-length terms, or (b) transactions
between (i) the Company and a Domestic Subsidiary Guarantor, (ii) a Domestic
Subsidiary Guarantor and another Domestic Subsidiary Guarantor, (iii) a Foreign
Subsidiary and another Foreign Subsidiary (other than any Foreign Subsidiary
that is a Borrower), or (iv) subject to Section 7.13, intercompany Investments
permitted pursuant to Section 7.10; provided, however, that notwithstanding any
other provision of this Section 7.07, the Brookhouse Investments shall be
permitted.

7.08. Certain Restrictive Agreements. Enter into or permit to exist any
indenture, agreement, instrument or other arrangement (other than any Loan
Document or any Term Loan

 

-89-



--------------------------------------------------------------------------------

Document), in connection with the incurrence of Indebtedness which, directly or
indirectly, prohibits or limits, or has the effect of prohibiting or limiting,
(a) the incurrence of Indebtedness to the Lenders pursuant to any Loan Document,
or the payment of such Indebtedness or other Obligations to the Secured Parties
or the L/C Issuer, (b) the payment of dividends by any Subsidiary or the making
by any Subsidiary of any advances or other payments or distributions to the
parent of such Subsidiary, (c) any Domestic Subsidiary Guarantee contemplated
hereunder, or (d) the ability of any Loan Party or any Domestic Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person.

7.09. Compliance With Environmental Laws. Except in compliance with all
applicable Environmental Laws (and except to the extent that noncompliance would
not have a Material Adverse Effect), (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Materials, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Materials, or (c) generate any Hazardous Materials on any of the Real Estate.

7.10. Limitation on Investments. Make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Company in any Domestic Subsidiary Guarantor and
Investments of any Subsidiary in the Company or in another Subsidiary; provided
that any Investment by a Subsidiary that is a Loan Party shall be either to the
Company or to another Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) acquisitions (including, without limitation, Permitted Acquisitions)
permitted by Section 7.11;

(g) the Brookhouse Investments; and

(h) other Investments not to exceed the greater of $25,000,000 or 10% of
Consolidated Net Worth (calculated as of the date on which such Investment is
first made) in the aggregate during the term of this Agreement.

7.11. Limitations on Acquisitions. Enter into any stock or asset acquisition
other than for: (a) the acquisition of assets in the ordinary course of such
Person’s business; and (b)

 

-90-



--------------------------------------------------------------------------------

Acquisitions; provided that, with respect to this clause (b), (i) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) the assets or business subject to such Acquisition is in substantially the
same or similar type of business as the Company, (iii) the board of directors
(in the case of an asset acquisition) and the shareholders (in the case of a
stock acquisition) or both (if required by Law) of any Person to be acquired has
approved the terms of such Acquisition, (iv) the Company has delivered to the
Administrative Agent a notice of its intention to consummate such Acquisition at
least five Business Days prior to the date on which such Acquisition is to be
consummated, (v) any newly created or acquired Subsidiary shall comply with the
requirements of Section 6.13 within the time period set forth therein, and
(vi) on a Pro Forma Basis no Default or Event of Default will occur over the
twelve (12) month period following the effective date of such Acquisition as a
result of such Acquisition; provided, further, that to the extent the Company or
any of its Subsidiaries agrees to, or consummates, any Acquisition having a
purchase price in excess of $100,000,000, the Company shall deliver to the
Administrative Agent on or before the date of such Acquisition, a Compliance
Certificate and financial statements prepared on a Pro Forma Basis evidencing
such compliance on a Pro Forma Basis.

7.12. Fiscal Year; Accounting Changes. Permit the fiscal year of the Company to
end on a day other than December 31 or make any change in accounting policies or
reporting practices, except as required by GAAP.

7.13. Limitations on Transfers to Foreign Subsidiaries. Notwithstanding any
provision herein to the contrary, in no event shall the sum of (a) the principal
amount of all Loans, together with accrued and unpaid interest, provided to
Borrowers that are Foreign Subsidiaries, plus (b) the principal amount of all
Term Loans, together with accrued and unpaid interest, outstanding to Borrowers
that are Foreign Subsidiaries, plus (c) the face amount of all Letters of Credit
issued and outstanding for the account of Foreign Subsidiaries, plus
(d) Contingent Liabilities of Domestic Subsidiaries for the benefit of Foreign
Subsidiaries, plus (e) Investments of the Company and Domestic Subsidiaries in
Foreign Subsidiaries (including intercompany loans but excluding the Brookhouse
Investments), exceed the greater of $25,000,000 or 10% of Consolidated Net Worth
at such time in the aggregate at any one time outstanding.

7.14. Most Favored Lender. Agree to, with or for the benefit of the holder(s) of
any Indebtedness of, or commitments to provide loans to, the Company or any of
its Subsidiaries under the Term Loan Credit Agreement (or any refinancing or
replacement thereof), any financial or restrictive covenants or events of
default which are more restrictive than, or in addition to, the financial or
negative covenants or Events of Default contained in this Agreement, or the
granting of security, unless the Loan Parties have entered into an agreement
with the Lenders, in form and substance reasonably satisfactory to the Lenders,
whereby such financial or negative covenants or events of default or provisions
regarding security are added to this Agreement. In addition, if any provisions
of the Term Loan Credit Agreement are updated (including to be consistent with
current practices), the Company will allow this Agreement to be modified or
supplemented on similar terms.

 

-91-



--------------------------------------------------------------------------------

7.15. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto.

7.16. Use of Proceeds. Use the proceeds of any Credit Extension in any manner
which would result in a violation of the representation contained in
Section 5.14.

7.17. Prepayments, Etc. of Unsecured Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
unsecured Indebtedness, except (a) regularly scheduled or required repayments or
redemptions of Indebtedness set forth in Schedule 7.17 and refinancings and
refundings of such Indebtedness in compliance with Section 7.02, (b) subject to
Section 7.13, repayments of intercompany Indebtedness permitted hereunder or
conversions of intercompany Indebtedness held by the Company or any of its
Subsidiaries into equity Investments in any Subsidiary, and (c) repayments or
redemptions of unsecured Indebtedness in an aggregate amount not to exceed
$5,000,000 in any calendar year; provided that no Default or Event of Default
shall have occurred and be continuing or would result therefrom after giving pro
forma effect to such repayments or redemptions.

7.18. Financial Covenants.

(a) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any Measurement Period to be greater
than 3.50 to 1.00.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Measurement Period to be greater than 4.00 to 1.00.

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period to be less than 4.00 to
1.00.

7.19. Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Company and it Subsidiaries during each
calendar year set forth below, the amount set forth opposite such calendar year:

 

Calendar Year

   Amount

2010

   $ 35,000,000

2011

   $ 40,000,000

2012

   $ 42,500,000

2013

   $ 45,000,000

2014

   $ 50,000,000

; provided, however, that so long as no Default or Event of Default has occurred
and is continuing or would otherwise result from such expenditure, any portion
of any amount set forth above, if not expended in the calendar year for which it
is permitted above, may be carried over for expenditure in, and expended during,
the next following calendar year; and provided, further, that if any such amount
is so carried over, it will be deemed used in the applicable subsequent calendar
year before the amount set forth opposite such calendar year above.

 

-92-



--------------------------------------------------------------------------------

7.20. Limitations on Swap Contracts. Create any obligations (contingent or
otherwise) of the Company or any Subsidiary existing or arising under any Swap
Contract, provided, that the Company or any Subsidiary may enter into Swap
Contracts if (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.

ARTICLE VIII.

EVENTS OF DEFAULT; CERTAIN REMEDIES

8.01. Events of Default. The occurrence of any one or more of the following
events or conditions shall constitute an “Event of Default”:

(a) Non-Payment of Principal. The principal amount due upon any Loan or L/C
Obligation is not paid when due, whether at maturity, by acceleration or
otherwise, or any Borrower shall fail to deposit any funds as Cash Collateral in
respect of L/C Obligations as required hereunder; or

(b) Non-Payment of Interest, Fees, Etc. Any interest on any Loan or on any L/C
Obligation, or any fee, or other amount payable or due hereunder or under any
other Loan Document, is not paid within five (5) Business Days of the due date
thereof; or

(c) Specific Covenants. Any Loan Party fails to perform or observe any covenant,
term or agreement contained in clause (a) of Section 6.04, Sections 6.07 and
6.13 and Article VII of this Agreement; or

(d) Other Defaults. Any Loan Party fails to perform or observe any covenant,
term or agreement contained in this Agreement (other than those referred to in
clauses (a) - (c) above) or in any Loan Document on its part to be performed or
observed and such failure continues unremedied for a period of thirty (30) days
after any Responsible Officer or chief legal officer of the Company becomes
aware or is notified by the Administrative Agent of such default, whichever
first occurs; or

(e) Representations and Warranties. Any representation made by the Company or
any other Loan Party in this Agreement or in any other Loan Document shall be
false or incorrect in any material respect on the date as of which made or
deemed to have been made or repeated; or

(f) Cross-Default. (i) Any “Event of Default” shall occur under the Term Loan
Credit Agreement, as the same is in effect from time to time or (ii) any
obligation of the Company or any Subsidiary for the payment of Indebtedness in
excess of the Threshold Amount, individually or in the aggregate, (A) becomes or
is declared to be due and payable prior to the stated maturity thereof as a
result of a default by the Company or any Subsidiary, (B) is not paid when due
or within any grace period for the payment thereof, or (C) is evidenced or
secured by an agreement pursuant to which there shall occur any default in the
performance or observance

 

-93-



--------------------------------------------------------------------------------

of any other term, condition or agreement if the effect of such default is to
cause or permit the holder or holders of such obligation to cause such
obligation to become due prior to its stated maturity; or

(g) Insolvency Proceedings, Etc. Any Borrower or any Material Subsidiary makes
an assignment for the benefit of creditors; admits in writing its inability to
pay its debts as they become due; files a voluntary petition in bankruptcy; is
adjudicated bankrupt or insolvent; files or consents to the filing of any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, dissolution, liquidation or similar relief under any
Debtor Relief Law; petitions or applies to any tribunal for any receiver,
liquidator, fiscal agent or any other similar agent or any trustee; or there is
commenced against any Borrower or any such Subsidiary any such proceeding
without the consent of such Borrower or such Subsidiary which is not dismissed
within sixty (60) days after the commencement thereof; or

(h) Change of Control. Any Change of Control occurs; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrowers or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or

(j) Invalidity of Loan Documents. This Agreement or any other Loan Document
shall (except in accordance with its terms or except as expressly permitted
herein or therein), in whole or in part, terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of any Loan
Party party thereto; or the Company or any other Loan Party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or

(k) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of fifteen
(15) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.13 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.

 

-94-



--------------------------------------------------------------------------------

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers or any Material Subsidiary under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03. Application of Funds. Subject to the terms of the Intercreditor Agreement,
after the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

-95-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, Secured Hedge Agreements, Secured
Cash Management Agreements and Secured Lines, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, Secured Cash Management Agreements and Secured Lines, ratably
among the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks
and the Line Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or other Loan Parties, as applicable, or as
otherwise required by Law.

Subject to Section 2.03(d) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Lines shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank,
Hedge Bank or Line Bank, as the case may be. Each Cash Management Bank, Hedge
Bank or Line Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of Article IX hereof for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

-96-



--------------------------------------------------------------------------------

(b) Bank of America shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank, a potential Cash Management Bank or a Line Bank, as applicable) and
the L/C Issuer hereby irrevocably appoints and authorizes Bank of America to act
as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, Bank of
America, as Collateral Agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the Collateral Agent under the Loan Documents) as if set forth in full
herein with respect thereto.

(c) Each of the Lenders (including in its capacities as a potential Hedge Bank,
a potential Cash Management Bank or a Line Bank, as applicable) hereby further
authorizes the Administrative Agent and the Collateral Agent to enter into the
Intercreditor Agreement and any amendments thereto on behalf of such Lender.

9.02. Rights as a Lender. The Persons serving as the Administrative Agent and
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Persons serving as the Administrative Agent and
the Collateral Agent hereunder in its individual capacity. Such Persons and
their Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Persons were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither the Administrative Agent nor the Collateral Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders

 

-97-



--------------------------------------------------------------------------------

as shall be expressly provided for herein or in the other Loan Documents),
provided that neither the Administrative Agent nor the Collateral Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent to liability or that
is contrary to any Loan Document or applicable law;

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to, or obtained by, the Person serving as the
Administrative Agent or the Collateral Agent or any of their respective
Affiliates in any capacity;

(d) shall be liable for any action taken or not taken by it (i) with the
consent, or at the request, of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
or the Collateral Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent and
the Collateral Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent
and the Collateral Agent by the Company, a Lender or the L/C Issuer; and

(e) shall be responsible for, or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in, or in connection with,
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Collateral Agent, as the case may be.

9.04. Reliance by the Administrative Agent and the Collateral Agent. The
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who

 

-98-



--------------------------------------------------------------------------------

may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05. Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent, as the
case may be. The Administrative Agent, the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent, as the case may
be, and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent or the Collateral Agent.

9.06. Resignation of the Administrative Agent or the Collateral Agent. The
Administrative Agent or the Collateral Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or Collateral Agent, as the case may be,
gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent, as the case may be, may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent or Collateral Agent, as the
case may be, meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, such successor shall succeed to, and become vested with, all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as the case may be, and the retiring
Administrative Agent or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section); provided, that
the retiring (or retired) Collateral Agent shall not be released from all of its
duties and obligations hereunder or under the Loan Documents until such time as
it shall deliver to the successor Collateral Agent any documents in its
possession that it is holding in its capacity as Collateral Agent. The fees
payable by the Company to the successor Administrative Agent or the successor
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After the retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such

 

-99-



--------------------------------------------------------------------------------

retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken, or omitted to be
taken, by any of them while the retiring Administrative Agent or Collateral
Agent was acting as Administrative Agent or Collateral Agent, as the case may
be.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to, and become vested with, all of
the rights, powers, privileges and duties of the retiring L/C Issuer and Swing
Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07. Non-Reliance on the Administrative Agent, the Collateral Agent and Other
Lenders. Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, Co-Lead Arrangers, Co-Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the L/C Issuer hereunder.

9.09. Administrative Agent and Collateral Agent May File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent or the
Collateral Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent or the
Collateral Agent shall have made any demand on any Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the Collateral Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of

 

-100-



--------------------------------------------------------------------------------

the Lenders, the L/C Issuer, the Administrative Agent, the Collateral Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer, the Administrative Agent and the Collateral Agent under Sections
2.09 and 10.04) allowed in such judicial proceeding; provided, that neither the
Administrative Agent nor the Collateral Agent shall take any action under this
Section 9.09(a) with respect to Obligations arising under a Secured Cash
Management Agreement, Secured Hedge Agreement or Secured Line, without the
consent of the applicable Cash Management Bank, Hedge Bank or Line Bank party to
such Secured Cash Management Agreement, Secured Hedge Agreement or Secured Line;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
or the Collateral Agent and, in the event that the Administrative Agent or the
Collateral Agent shall consent to the making of such payments directly to the
Lenders and the L/C Issuer, to pay to the Administrative Agent or the Collateral
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent or the Collateral Agent and its
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to, or accept, or adopt, on
behalf of any Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the L/C Issuer to authorize the Administrative Agent or the Collateral Agent
to vote in respect of the claim of any Lender or the L/C Issuer in any such
proceeding.

9.10. Collateral Matters. Each of the Lenders (including in its capacities as a
potential Cash Management Bank, a potential Hedge Bank or a Line Bank, as
applicable) and the L/C Issuer irrevocably authorize the Collateral Agent, at
its option and in its discretion,

(a) to release any Lien on any property granted to, or held by, the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements and/or Secured Lines) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made), (ii) that is sold or to be sold as
part of, or in connection with, any sale permitted hereunder or under any other
Loan Document, (iii) with respect to Pledged Debt that is converted to equity in
accordance with Section 7.17 or with respect to which the obligation evidenced
thereby has been repaid in full, or (iv) if approved, authorized or ratified in
writing in accordance with Section 10.01; and

(b) to subordinate (and, in the case of Liens permitted by Section 7.01(i),
release) any Lien on any property granted to, or held by, the Collateral Agent
under any Loan Document to

 

-101-



--------------------------------------------------------------------------------

the holder of any Lien on such property that is permitted by Section 7.01(c) or
(i), it being understood that any Liens granted to the Collateral Agent pursuant
to the Collateral Documents with respect to accounts receivable sold pursuant to
a Permitted Supplier Financing Arrangement shall, upon the sale of such
receivables pursuant to such Permitted Supplier Financing Arrangement, be deemed
to be automatically released to the extent required to give effect to such
transaction (it being further understood that any such Lien on an account
receivable sold pursuant to a transaction that is not a Permitted Supplier
Financing Arrangement shall not be deemed to be automatically released upon its
sale), and the Collateral Agent, upon the Company’s written request, shall
coordinate efforts with the Company to take all actions necessary to evidence
the release of such Liens in a manner customary for the relevant jurisdiction
and otherwise satisfactory to the Collateral Agent.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property. As specified in this
Section 9.10, the Collateral Agent will, at the Borrowers’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents.

9.11. Guaranty Matters. Each of the Lenders (including in its capacities as a
potential Cash Management Bank, a potential Hedge Bank or a Line Bank, as
applicable) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Domestic Subsidiary
Guarantor from its obligations under the Domestic Subsidiary Guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Domestic
Subsidiary Guarantor from its obligations under the Domestic Subsidiary
Guarantee pursuant to this Section 9.11. As specified in this Section 9.11, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Domestic Subsidiary Guarantor from its
obligations under the Domestic Subsidiary Guarantee, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.

9.12. Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Lines. No Cash Management Bank, Hedge Bank or Line Bank that obtains the
benefits of Section 8.03, any Domestic Subsidiary Guarantee or any Collateral by
virtue of the provisions hereof or of any Domestic Subsidiary Guarantee or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Collateral Agent shall
not be required to verify the payment of Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Lines unless the
Collateral Agent has received written notice of such Obligations, together with
such supporting documentation as the Collateral Agent may request, from the
applicable Cash Management Bank, Hedge Bank or Line Bank, as the case may be.

 

-102-



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(h) release the Company from the Company Guarantee or release any Designated
Borrower from outstanding Loans made to it, or other amounts on account of any
Loans made to it, payable by such Designated Borrower, without the written
consent of each Lender;

 

-103-



--------------------------------------------------------------------------------

(i) release all, or substantially all, of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(j) release all, or substantially all, of the value of the Domestic Subsidiary
Guarantee without the written consent of each Lender, except to the extent the
release of any Domestic Subsidiary Guarantor is permitted pursuant to
Section 9.11 (in which case such release may be made by the Administrative
Agent);

(k) amend, modify or waive the provisions of Section 5.04(b) or Section 6.07
without the written consent of each Lender affected thereby; or

(l) extend the Letter of Credit Expiration Date of any Letter of Credit beyond
the Maturity Date;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the applicable parties thereto; and (v) no amendment,
waiver or consent shall, unless in writing and signed by the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of the
Collateral Agent under this Agreement. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender.

If any Lender does not consent to a proposed amendment, waiver or consent to
release with respect to any Loan Document that requires consent of each Lender
and that had been approved by the Required Lenders, the Borrower may replace
such non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment(s) contemplated by such Section.

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, the Collateral Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

-104-



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered by telecopier or through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including e-mail
and Internet or intranet websites) pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent or the Collateral Agent, as applicable,
otherwise prescribes, and, with respect to notices and other communications to
the Company or any other Borrower, unless the Company and such Borrower
otherwise agree, (i) notices and other communications sent to an e-mail address
or by telecopier shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative

 

-105-



--------------------------------------------------------------------------------

Agent, the Collateral Agent or any of their respective Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s or the Collateral
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Swing Line Lender may change its
address, electronic mail address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the Company,
the Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, Collateral Agent, L/C Issuer and Lenders.
The Administrative Agent, the Collateral Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the Collateral Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent and the Collateral Agent may be
recorded by the Administrative Agent and the Collateral Agent, and each of the
parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer, the Administrative Agent or the Collateral Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a

 

-106-



--------------------------------------------------------------------------------

waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent or the Collateral Agent, as the case may be, in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent or the Collateral Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent or Collateral Agent) hereunder and under the other Loan Documents, (b) the
L/C Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
or the Collateral Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent or the Collateral Agent, as the case may be, pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Each of the Borrowers jointly and severally (or, with
respect to any Designated Borrower that is a Foreign Subsidiary, severally and
not jointly) agrees to pay all out-of-pocket expenses of the Administrative
Agent (including due diligence costs and expenses and reasonable fees and
expenses of counsel to the Administrative Agent), the Collateral Agent
(including reasonable fees and expenses of counsel to the Collateral Agent), the
L/C Issuer (including reasonable fees and expenses of counsel to the L/C Issuer)
and the Lenders (including reasonable fees and expenses of counsel to the
Lenders) incurred in connection with: (i) the negotiation, preparation,
execution and delivery of this Agreement and each of the other Loan Documents
(including schedules and exhibits thereto), and any amendments, waivers,
consents, supplements or other modifications to this Agreement or any of the
other Loan Documents as may from time to time be hereafter required, whether or
not the transactions contemplated hereby and thereby are consummated; provided,
that the Borrowers shall not be responsible for the out-of-pocket expenses of
the Lenders in the case of this clause (i); (ii) the collection of Obligations
due hereunder or under any of the other Loan Documents; (iii) the defense,
protection, preservation, realization or enforcement of any of the rights or
remedies of any of the Administrative Agent, the Collateral Agent, the L/C
Issuer or any of the Lenders under any provisions of this Agreement or under any
of the other Loan Documents; (iv) the syndication of the Loans; and/or
(v) except to the extent such action, suit or proceeding arose as

 

-107-



--------------------------------------------------------------------------------

a result of the gross negligence, bad faith or willful misconduct of the
Administrative Agent, the Collateral Agent, the L/C Issuer or such Lender, any
action, suit or proceeding in accordance with this Section 10.04 (whether or not
an Indemnitee is a party or is subject thereto); provided, that no fees and
expenses of counsel for the Lenders (other than the Administrative Agent, the
Collateral Agent, the Co-Syndication Agents and the Co-Lead Arrangers) shall be
payable by the Company unless incurred after an Event of Default has occurred.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent, the
Co-Syndication Agents, the Co-Lead Arrangers, each Lender and the L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and the
Collateral Agent and their Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Collateral Agent, the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the

 

-108-



--------------------------------------------------------------------------------

time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred
by, or asserted against, the Administrative Agent (or any such sub-agent), the
Collateral Agent or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Collateral Agent or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the Collateral Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the Collateral Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, the L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and the L/C
Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

-109-



--------------------------------------------------------------------------------

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts. Except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

-110-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i) of this Section and, in addition:

(A) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(B) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Committed Loan.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

-111-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided, however, that to the extent any
such Note replaces an existing Note, such assigning Lender shall use
commercially reasonable efforts to return such existing Note to the applicable
Borrower for cancellation. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Funding Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Collateral Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent or the Collateral Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Collateral Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

-112-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(d)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall

 

-113-



--------------------------------------------------------------------------------

succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Collateral Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Collateral Agent, any Lender or the
L/C Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

-114-



--------------------------------------------------------------------------------

The Administrative Agent, the Swing Line Lender, the L/C Issuer and the other
Lenders acknowledge that the Company and its Subsidiaries perform, or may from
time to time, perform, classified contracts funded by or for the benefit of the
United States Federal government. The Administrative Agent, the Swing Line
Lender, the L/C Issuer and the other Lenders agree that neither the Company nor
any Subsidiary will be obligated to release, disclose or otherwise make
available to the Administrative Agent, the Swing Line Lender, the L/C Issuer or
any other Lender any classified or other materials not permitted to be provided
to any Person not in possession of a valid security clearance and authorized by
the appropriate agency of the United States Federal government to receive such
material. The Administrative Agent, the Swing Line Lender, the L/C Issuer and
the other Lenders agree that, in connection with any exercise of a right or
remedy under the Loan Documents, the United States Federal government may remove
classified information or government-issued property prior to the implementation
of any such remedial action implicating such classified information or
government-issued property. Upon notice from the Company, the Administrative
Agent, the Swing Line Lender, the L/C Issuer and the Lenders shall take such
steps in accordance with this Agreement, as may reasonably be requested by the
Company, and as may be required, to enable the Company or any Subsidiary thereof
to comply with the Foreign Ownership Control or Influence Requirements of the
United States Federal government.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum

 

-115-



--------------------------------------------------------------------------------

Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been, or will be, relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement setting forth the rights of Defaulting Lenders, or any
limitations thereon, as a result of such status as a Defaulting Lender, shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, the L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

-116-



--------------------------------------------------------------------------------

10.13. Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender determines that it is unlawful for such Lender (but
no other Lender) to make, maintain or fund Eurocurrency Rate Loans, or to
determine or charge interest rates based upon (or where the Base Rate would
otherwise be calculated with reference to) the Eurocurrency Rate, in each case
as set forth in Section 3.02, (d) any Lender is a Defaulting Lender or (e) if
any other circumstance exists hereunder that gives the Company the right to
replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with, and
subject to, the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT

 

-117-



--------------------------------------------------------------------------------

OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY NEW YORK STATE
COURT OR FEDERAL COURT SITTING IN NEW YORK. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS AT THE PROPERTY ADDRESS PROVIDED FOR NOTICES IN SECTION 10.02 OR AT SUCH
OTHER ADDRESS AS SUCH PARTY SHALL DIRECT FOR SERVICE OF PROCESS BY WRITTEN
NOTIFICATION TO THE OTHER PARTIES. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND

 

-118-



--------------------------------------------------------------------------------

(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Collateral Agent and each
Co-Lead Arranger, are arm’s-length commercial transactions between such Borrower
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Collateral Agent and each Co-Lead Arranger, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Collateral Agent and each Co-Lead Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Collateral Agent nor any Co-Lead Arranger has any obligation to such Borrower or
any of its respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Collateral Agent and each
Co-Lead Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of such Borrower
and its respective Affiliates, and neither the Administrative Agent, the
Collateral Agent nor any Co-Lead Arranger has any obligation to disclose any of
such interests to the Borrower or any of its respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Collateral Agent and each Co-Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18. USA Patriot Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent and the Collateral Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to

 

-119-



--------------------------------------------------------------------------------

obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender, the Administrative Agent or the Collateral Agent,
as applicable, to identify such Borrower in accordance with the Act. Each
Borrower shall, promptly following a request by the Administrative Agent, the
Collateral Agent or any Lender, provide all documentation and other information
that the Administrative Agent, the Collateral Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

10.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20. No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the obligations under the Existing Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except as modified hereby or
by instruments executed concurrently herewith. Nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of any
Borrower under the Existing Credit Agreement from any of its obligations and
liabilities as a “Borrower” thereunder, as modified hereby; provided, however,
that any Default or Event of Default existing under the Existing Credit
Agreement is hereby waived as of the Closing Date, except to the extent such
Default or Event of Default constitutes a Default or Event of Default as of the
Closing Date under this Agreement, as amended and restated on the Closing Date.
Each Borrower hereby confirms and agrees that, except as modified hereby or by
instruments executed concurrently herewith, each Loan Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Closing Date
all references in any such Loan Document to “the Credit Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the Existing Credit
Agreement shall mean this Agreement.

 

-120-



--------------------------------------------------------------------------------

10.21. Acknowledgment of Prior Obligations and Continuation Thereof. Each
Borrower (a) consents to the amendment and restatement of the Existing Credit
Agreement by this Agreement; (b) acknowledges and agrees that its obligations
owing to the Lenders under each of the Loan Documents (as defined in the
Existing Credit Agreement) shall be in respect of the obligations of such
Borrower under this Agreement and the other Loan Documents; (c) reaffirms all of
its obligations owing to the Lenders under each Loan Document (as defined in the
Existing Credit Agreement) and each other Loan Document; and (d) agrees that,
except as expressly amended, restated or modified hereby, each of the Loan
Documents (as defined in the Existing Credit Agreement) to which it is a party
is and shall remain in full force and effect. Each Borrower hereby confirms and
agrees that all outstanding principal, interest and fees and other obligations
under the Existing Credit Agreement immediately prior to the date hereof shall,
to the extent not paid on the date hereof, from and after the date hereof, be,
without duplication, Obligations owing and payable pursuant to this Agreement
and the other Loan Documents as in effect from time to time, shall accrue
interest thereon as specified in this Agreement, and shall be secured by this
Agreement and the other Loan Documents.

10.22. Acknowledgment of Prior Commitments and Continuation Thereof. Each Lender
(a) consents to the amendment and restatement of the Existing Credit Agreement
by this Agreement and agrees that, including on account of the assignment of
Commitments under the Existing Credit Agreement to such Lenders, that such
Lenders constitute all the Lenders for purposes of Section 10.01 of the Existing
Credit Agreement; (b) acknowledges and agrees that its Commitments under the
Existing Credit Agreement shall constitute Commitments under this Agreement and
subject to the terms set forth herein, and (c) acknowledges and agrees that such
Lender shall be entitled solely to the rights arising under this Agreement and
the Loan Documents, as in effect after giving effect to the amendments and
restatements contemplated by, or in connection with, this Agreement.

[Remainder of page intentionally left blank.]

 

-121-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

KAMAN CORPORATION, as a Borrower By:  

/s/ William C. Denninger

  Name: William C. Denninger   Title: Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Kimberly D. Williams

  Name: Kimberly D. Williams   Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Jeffrey J. McLaughlin, SVP

  Name: Jeffrey J. McLaughlin, SVP   Title:



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Co-Syndication Agent and a Lender By:  

/s/ Donald A. Wright

  Name: Donald A. Wright   Title: SVP



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and a Lender By:  

/s/ Peter M. Killea

  Name: Peter M. Killea   Title: Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, N.A., as a Lender By:  

/s/ David Simpson

  Name: David Simpson   Title: Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Suzannah Harris

  Name: Suzannah Harris   Title: Vice President



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/

  Name: T.D. Bank, N.A.   Title: SVP



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Troy R. Weaver

  Name: Troy R. Weaver   Title: Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Valerie Schanzer

  Name: Valerie Schanzer   Title: Vice President



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Martha A. Finkel

  Name: Martha A. Finkel   Title: Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Ashish Bhagwat

  Name: Ashish Bhagwat   Title: Senior Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kenneth R. Fieler

  Name: Kenneth R. Fieler   Title: Assistant Vice President, U.S. Bank, N.A.



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender By:  

/s/ Helena O’Reilly

  Name: Helena O’Reilly   Title: Sr. Vice President



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director, Banking Products Services, US
By:  

/s/ Omar Musule

  Name: Omar Musule   Title: Associate Director, Banking Products Services, US



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Robert M. Martin

  Name: Robert M. Martin   Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01B

MANDATORY COST FORMULAE

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

(b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01    per cent per annum 100 - (A+C)   

 

  (b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01    per cent per annum 300   

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.



--------------------------------------------------------------------------------

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services



--------------------------------------------------------------------------------

Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.